Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

among

NISOURCE FINANCE CORP.,

as Borrower,

NISOURCE INC.,

as Guarantor,

THE LENDERS PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Syndication Agents,

CITIBANK, N.A.

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

BARCLAYS BANK PLC

JPMORGAN CHASE BANK, N.A.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

CREDIT SUISSE SECURITIES (USA) LLC

CITIGROUP GLOBAL MARKETS, INC.

and

WELLS FARGO SECURITIES, LLC,

Joint Lead Arrangers and Joint Bookrunners

 

 

Dated as of November 28, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

 

DEFINED TERMS

     1   

SECTION 1.02.

 

CLASSIFICATION OF LOANS AND BORROWINGS

     22   

SECTION 1.03.

 

TERMS GENERALLY

     22   

SECTION 1.04.

 

ACCOUNTING TERMS; GAAP

     22   

SECTION 1.05.

 

AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT

     23   

ARTICLE II THE CREDITS

     24   

SECTION 2.01.

 

COMMITMENTS

     24   

SECTION 2.02.

 

REVOLVING LOANS AND REVOLVING BORROWINGS; REQUESTS FOR BORROWINGS

     24   

SECTION 2.03.

 

[RESERVED]

     25   

SECTION 2.04.

 

LETTERS OF CREDIT

     25   

SECTION 2.05.

 

FUNDING OF BORROWINGS

     30   

SECTION 2.06.

 

INTEREST ELECTIONS

     31   

SECTION 2.07.

 

MANDATORY TERMINATION OR REDUCTION OF COMMITMENTS

     32   

SECTION 2.08.

 

MANDATORY PREPAYMENTS

     32   

SECTION 2.09.

 

OPTIONAL REDUCTION OR TERMINATION OF COMMITMENTS

     32   

SECTION 2.10.

 

REPAYMENT OF LOANS; EVIDENCE OF DEBT

     33   

SECTION 2.11.

 

OPTIONAL PREPAYMENT OF LOANS

     34   

SECTION 2.12.

 

FEES

     34   

SECTION 2.13.

 

INTEREST

     35   

SECTION 2.14.

 

ALTERNATE RATE OF INTEREST

     36   

SECTION 2.15.

 

INCREASED COSTS

     36   

SECTION 2.16.

 

BREAK FUNDING PAYMENTS

     38   

SECTION 2.17.

 

TAXES

     39   

SECTION 2.18.

 

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

     43   

SECTION 2.19.

 

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

     44   

SECTION 2.20.

 

DEFAULTING LENDERS

     45   

SECTION 2.21.

 

EXTENSION OF TERMINATION DATE

     47   

SECTION 2.22.

 

EXPANSION OPTION

     49   

ARTICLE III CONDITIONS

     50   

SECTION 3.01.

 

CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT

     50   

SECTION 3.02.

 

CONDITIONS PRECEDENT TO EACH EXTENSION OF CREDIT

     52   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     53   

SECTION 4.01.

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     53   

ARTICLE V AFFIRMATIVE COVENANTS

     55   

SECTION 5.01.

 

AFFIRMATIVE COVENANTS

     55   

ARTICLE VI NEGATIVE COVENANTS

     59   

SECTION 6.01.

 

NEGATIVE COVENANTS

     59   

ARTICLE VII FINANCIAL COVENANT

     63   

ARTICLE VIII EVENTS OF DEFAULT

     63   

SECTION 8.01.

 

EVENTS OF DEFAULT

     63   

ARTICLE IX THE ADMINISTRATIVE AGENT

     67   

SECTION 9.01.

 

THE ADMINISTRATIVE AGENT

     67   

 

i



--------------------------------------------------------------------------------

ARTICLE X GUARANTY

     70   

SECTION 10.01.

 

THE GUARANTY

     70   

SECTION 10.02.

 

WAIVERS

     71   

ARTICLE XI MISCELLANEOUS

     72   

SECTION 11.01.

 

NOTICES

     72   

SECTION 11.02.

 

WAIVERS; AMENDMENTS

     75   

SECTION 11.03.

 

EXPENSES; INDEMNITY; DAMAGE WAIVER

     76   

SECTION 11.04.

 

SUCCESSORS AND ASSIGNS

     77   

SECTION 11.05.

 

SURVIVAL

     82   

SECTION 11.06.

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     82   

SECTION 11.07.

 

SEVERABILITY

     82   

SECTION 11.08.

 

RIGHT OF SETOFF

     82   

SECTION 11.09.

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     83   

SECTION 11.10.

 

WAIVER OF JURY TRIAL

     84   

SECTION 11.11.

 

HEADINGS

     84   

SECTION 11.12.

 

CONFIDENTIALITY

     84   

SECTION 11.13.

 

USA PATRIOT ACT

     85   

SECTION 11.14.

 

ACKNOWLEDGMENTS

     86   

SECTION 11.15.

 

ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

     86   

 

ii



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

ANNEX A

 

Pricing Grid

EXHIBIT A

 

Form of Assignment and Assumption

EXHIBIT B

 

Form of Opinion of Schiff Hardin LLP

EXHIBIT C

 

Revolving Loan Borrowing Request

EXHIBIT D

 

[Reserved]

EXHIBIT E

 

Letter of Credit Extension Request

EXHIBIT F

 

Form of Revolving Note

EXHIBIT G

 

Interest Election Request

EXHIBIT H

 

Prepayment Notice

EXHIBIT I-1

 

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

EXHIBIT I-2

 

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

EXHIBIT I-3

 

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

EXHIBIT I-4

 

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

EXHIBIT J

 

Form of Increasing Lender Supplement

EXHIBIT K

 

Form of Augmenting Lender Supplement

SCHEDULE 2.01

 

Lenders and Commitments

SCHEDULE 2.04

 

Existing Letters of Credit

SCHEDULE 6.01(e)

 

Existing Agreements

 

iii



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of November 28,
2016 (this “Agreement”), among NISOURCE FINANCE CORP., an Indiana corporation,
as Borrower (the “Borrower”), NISOURCE INC., a Delaware corporation
(“NiSource”), as Guarantor (the “Guarantor”), the Lead Arrangers and other
Lenders from time to time party hereto, the Co-Documentation Agents party
hereto, the Co-Syndication Agents party hereto and BARCLAYS BANK PLC, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower, the Guarantor, certain Lenders and the Administrative
Agent are parties to the Existing Credit Agreement (as defined herein) pursuant
to which, among other things, the Lenders agreed to enter, subject to the terms
and conditions set forth therein, into a revolving credit facility in an
aggregate amount of $1,500,000,000; and

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to the terms and conditions of this Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.21(d).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 11.01(h).

“Aggregate Commitments” means the aggregate amount of the Commitments of all
Lenders, as in effect from time to time. As of the date hereof, the Aggregate
Commitments equal $1,850,000,000.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) 1.0% per annum plus the LIBO
Rate applicable to an Interest Period of one month on such day (or if such day
is not a Business Day, the immediately preceding Business Day), provided that,
for the avoidance of doubt, (i) the LIBO Rate for any day shall be based on the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day and
(ii) if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the one-month LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
one-month LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment; provided that, in
the case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan or with respect to the Facility Fees and the LC Risk
Participation Fee payable hereunder, as the case may be, the applicable rate per
annum determined pursuant to the Pricing Grid.

“Arrangers” means each of Barclays, JPMorgan Chase Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Credit Suisse Securities (USA) LLC, Citigroup Global
Markets, Inc. and Wells Fargo Securities, LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning set forth in Section 2.22.

“Authorized Officer” means the president, chief financial officer or the
treasurer of the Borrower; provided that solely with respect to the submission
of a Borrowing Request, “Authorized Officer” shall also mean the assistant
treasurer, the treasury operations manager or the corporate finance manager of
the Borrower.

 

2



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.04(j).

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Barclays” means Barclays Bank PLC, a company incorporated in United Kingdom.

“Beneficiary” has the meaning set forth in Section 10.01.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers (or equivalent) of such Person,
(iii) in the case of any partnership, the board of directors (or equivalent) of
the general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

“Borrower” means NiSource Finance Corp., an Indiana corporation.

 

3



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.02.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease” means, as to any Person, any lease of real or personal property
in respect of which the obligations of the lessee are required, in accordance
with GAAP, to be capitalized on the balance sheet of such Person, provided that,
for purposes of this Agreement:

(i) any changes in GAAP pursuant to ASC Topic 840 or 842 (or any successor
thereto) that would treat as capital leases any operating leases existing as of
the date of this Agreement (and any renewals or replacements thereof), and

(ii) additional operating leases entered into after the date of this Agreement
(to the extent not exceeding $100,000,000 in aggregate notional amount for all
such capitalized lease obligations),

in each case that would not have been treated as capital leases under GAAP as in
effect on December 31, 2015, will not be given effect for purposes of
calculation of the financial covenant contained in Article VII.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation (including,
but not limited to, all common stock and preferred stock and partnership,
membership and joint venture interests or units in a Person), and any and all
warrants, rights or options to purchase any of the foregoing.

“Cash Account” has the meaning set forth in Section 8.01.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act, 42, U.S.C. Section 9601 et seq., as amended.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or

 

4



--------------------------------------------------------------------------------

(c) the making or issuance of any request, rules, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented.

“Change of Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended,
shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of more than 50% of the then
outstanding voting Capital Stock of the Guarantor, (b) Continuing Directors
shall cease to constitute at least a majority of the directors constituting the
Board of Directors of the Guarantor, (c) a consolidation or merger of the
Guarantor shall occur after which the holders of the outstanding voting Capital
Stock of the Guarantor immediately prior thereto hold less than 50% of the
outstanding voting Capital Stock of the surviving entity, (d) more than 50% of
the outstanding voting Capital Stock of the Guarantor shall be transferred to an
entity of which the Guarantor owns less than 50% of the outstanding voting
Capital Stock, (e) there shall occur a sale of all or substantially all of the
assets of the Guarantor or (f) the Borrower or NIPSCO shall cease to be a
Wholly-Owned Subsidiary of the Guarantor (except to the extent otherwise
permitted under clauses (i), (ii), (iii) or (iv) of Section 6.01(b)).

“Co-Documentation Agents” means Citibank, N.A., Credit Suisse AG, Cayman Islands
Branch and Wells Fargo Bank, National Association, in their respective
capacities as co-documentation agents for the Lenders hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder and to participate in Letters of Credit issued
hereunder as set forth herein, as such commitment may be (a) reduced from time
to time or terminated pursuant to Section 2.07 or Section 2.09, (b) increased
from time to time pursuant to Section 2.22 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 11.04. The initial amount of each Lender’s Commitment is (x) the amount
set forth on Schedule 2.01 opposite such Lender’s name; or (y) the amount set
forth in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Communications” has the meaning assigned to such term in Section 11.01(h).

 

5



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capitalization” means the sum of (a) Consolidated Debt,
(b) consolidated common equity of the Guarantor and its Consolidated
Subsidiaries determined in accordance with GAAP, (c) Hybrid Securities and
Mandatorily Convertible Securities not exceeding 15% of Consolidated
Capitalization, and (d) the aggregate liquidation preference of preferred stocks
(other than preferred stocks subject to mandatory redemption or repurchase) of
the Guarantor and its Consolidated Subsidiaries upon involuntary liquidation.

“Consolidated Debt” means, at any time, the Indebtedness of the Guarantor and
its Consolidated Subsidiaries that would be classified as debt on a balance
sheet of the Guarantor determined on a consolidated basis in accordance with
GAAP, provided that for purposes of calculation of the financial covenant
contained in Article VII Consolidated Debt shall exclude Hybrid Securities and
Mandatorily Convertible Securities not exceeding 15% of Consolidated
Capitalization. For the avoidance of doubt, the aggregate amount of Hybrid
Securities and Mandatorily Convertible Securities in excess of 15% of
Consolidated Capitalization will be included in Consolidated Debt.

“Consolidated Subsidiary” means, on any date, each Subsidiary of the Guarantor
the accounts of which, in accordance with GAAP, would be consolidated with those
of the Guarantor in its consolidated financial statements if such statements
were prepared as of such date.

“Contingent Guaranty” means a direct or contingent liability in respect of a
Project Financing (whether incurred by assumption, guaranty, endorsement or
otherwise) that either (a) is limited to guarantying performance of the
completion of the Project that is financed by such Project Financing or (b) is
contingent upon, or the obligation to pay or perform under which is contingent
upon, the occurrence of any event other than failure of the primary obligor to
pay upon final maturity (whether by acceleration or otherwise).

“Continuing Directors” means (a) all members of the Board of Directors of the
Guarantor who have held office continually since the Effective Date, and (b) all
members of the Board of Directors of the Guarantor who were elected as directors
after the Effective Date and whose nomination for election was approved by a
vote of at least 50% of the Continuing Directors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

6



--------------------------------------------------------------------------------

“Co-Syndication Agents” means JPMorgan Chase Bank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., in their respective capacities as co-syndication
agents for the Lenders hereunder.

“Credit Documents” means (a) this Agreement, any promissory notes executed
pursuant to Section 2.10, and any Assignment and Assumptions, (b) any
certificates, opinions and other documents required to be delivered pursuant to
Section 3.01 and (c) any other documents delivered by a Credit Party pursuant to
or in connection with any one or more of the foregoing.

“Credit Party” means each of the Borrower and the Guarantor; and “Credit
Parties” means the Borrower and the Guarantor, collectively.

“Creditor Party” means the Administrative Agent, any LC Bank or any other
Lender.

“Debt for Borrowed Money” means, as to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
Capital Lease obligations of such Person, and (d) all obligations of such Person
under synthetic leases, tax retention operating leases, off-balance sheet loans
or other off-balance sheet financing products that, for tax purposes, are
considered indebtedness for borrowed money of the lessee but are classified as
operating leases under GAAP.

“Debt to Capitalization Ratio” means, at any time, the ratio of Consolidated
Debt to Consolidated Capitalization.

“Default” means any event or condition that constitutes an Event of Default or
that, upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Creditor Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding set forth in
Section 3.02 (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Creditor Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement set forth in Section 3.02 cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Creditor
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will

 

7



--------------------------------------------------------------------------------

comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Creditor Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which this Agreement has been executed and
delivered by each of the Borrower, the Guarantor, the Co-Syndication Agents, the
Co-Documentation Agents, the initial Lenders, the LC Banks and the
Administrative Agent.

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including (i) e-mail,
(ii) e-fax, (iii) Intralinks®, Syndtrak®, ClearPar® and (iv) any other Internet
or extranet-based site, whether such electronic system is owned, operated or
hosted by the Administrative Agent and any of its Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Environmental Laws” means any and all foreign, federal, state, local or
municipal laws (including, without limitation, common laws), rules, orders,
regulations, statutes, ordinances, codes, decrees, judgments, awards, writs,
injunctions, requirements of any Governmental Authority or other requirements of
law regulating, relating to or

 

8



--------------------------------------------------------------------------------

imposing liability or standards of conduct concerning, pollution, waste,
industrial hygiene, occupational safety or health, the presence, transport,
manufacture, generation, use, handling, treatment, distribution, storage,
disposal or release of Hazardous Materials, or protection of human health, plant
life or animal life, natural resources or the environment, as now or at any time
hereafter in effect.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person who, for purposes of Title IV of ERISA, is a
member of the Guarantor’s controlled group, or under common control with the
Guarantor, within the meaning of Section 414 of the Code and the regulations
promulgated and rulings issued thereunder.

“ERISA Event” means (a) a reportable event, within the meaning of Section 4043
of ERISA, with respect to a Plan unless the 30-day notice requirement with
respect thereto has been waived by the PBGC, (b) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) and 4041(c) of ERISA (including any such notice with
respect to a plan amendment referred to in Section 4041(e) of ERISA), (c) the
withdrawal by the Guarantor or any ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA, (d) the failure by the Guarantor or any ERISA
Affiliate to make a payment to a Plan required under Section 302 of ERISA, for
which Section 303(k) of ERISA imposes a lien for failure to make required
payments, or (e) the institution by the PBGC of proceedings to terminate a Plan,
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
which may reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, a
Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

 

9



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the LIBO Rate.

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Loan means the reserve percentage applicable during such Interest
Period (or if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under regulations issued from time
to time by the Board (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on (or measured by) its net income or net earnings
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such Recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes, (b) in case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.19) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(e) or (f), and (d) any Taxes
imposed under FATCA.

“Existing Credit Agreement” means that certain Third Amended and Restated
Revolving Credit Agreement, dated as of December 5, 2014, by and among the
Borrower, the Guarantor, the Lenders from time to time party thereto and the
Administrative Agent.

“Existing Letters of Credit” means the Letters of Credit listed in Schedule
2.04.

“Existing Termination Date” has the meaning assigned to such term in
Section 2.21(a).

“Extending Lender” has the meaning assigned to such term in Section 2.21(b).

“Extension Date” has the meaning assigned to such term in Section 2.21(a).

 

10



--------------------------------------------------------------------------------

“Extension of Credit” means (a) the making by any Lender of a Revolving Loan,
(b) the issuance of a Letter of Credit by any LC Bank or (c) the amendment of
any Letter of Credit having the effect of extending the stated termination date
thereof, increasing the LC Outstandings, or otherwise altering any of the
material terms or conditions thereof.

“Facility Fee” has the meaning set forth in Section 2.12.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §
101 et seq.) as now or hereafter in effect, or any successor statute.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Foreign Lender” means any Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) and (f).

“Governmental Authority” means the government of the United States of America,
any other nation, or any political subdivision of the United States of America
or any other nation, whether state or local, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank), and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Guarantor” means NiSource.

“Guaranty” means the guaranty of the Guarantor pursuant to Article X of this
Agreement.

“Hazardous Materials” means any asbestos; flammables; volatile hydrocarbons;
industrial solvents; explosive or radioactive materials; hazardous wastes; toxic

 

11



--------------------------------------------------------------------------------

substances; liquefied natural gas; natural gas liquids; synthetic gas; oil,
petroleum, or related materials and any constituents, derivatives, or byproducts
thereof or additives thereto; or any other material, substance, waste, element
or compound (including any product) regulated pursuant to any Environmental Law,
including, without limitation, substances defined as “hazardous substances,”
“hazardous materials,” “contaminants,” “pollutants,” “hazardous wastes,” “toxic
substances,” “solid waste,” or “extremely hazardous substances” in (i) CERCLA,
(ii) the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et seq.,
(iii) the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et
seq., (iv) the Federal Water Pollution Control Act, as amended, 33 U.S.C.
Section 1251 et seq., (v) the Clean Air Act, 42 U.S.C. Section 7401 et seq.,
(vi) the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq., (vii) the
Safe Drinking Water Act, 42 U.S.C. Section 300f et seq., or (viii) foreign,
state, local or municipal law, in each case, as may be amended from time to
time.

“Hybrid Securities” means, on any date, any securities, other than common stock,
issued by the Guarantor, the Borrower or a Hybrid Vehicle that meet the
following criteria: (a) at the time of issuance and at the time of any
amendment, restatement or other modification of the related indenture or other
operative documentation in respect of such securities, such securities are
classified as possessing a minimum of “intermediate equity content” by S&P,
Basket B equity credit by Moody’s, and 50% equity credit by Fitch Ratings Ltd.
(or any successor) (or the equivalent classifications then in effect by such
agencies), (b) such securities require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case prior to a date at least 91
days after the Termination Date and (c) the claims of holders of any such
securities are subordinated to the claims of the Administrative Agent and the
Lenders in respect of the Obligations on terms reasonably satisfactory to the
Arrangers. As used in this definition, “mandatory redemption” shall not include
conversion of a security into common stock of the Guarantor or the applicable
Hybrid Vehicle.

“Hybrid Vehicle” means a special purpose subsidiary directly owned by the
Guarantor, or a trust formed by the Guarantor, in each case for the sole purpose
of issuing Hybrid Securities and which conducts no business other than the
issuance of Hybrid Securities and activities incidental thereto.

“Increasing Lender” has the meaning set forth in Section 2.22.

“Indebtedness” of any Person means (without duplication) (a) Debt for Borrowed
Money, (b) obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business which are not overdue, (c) all obligations, contingent or
otherwise, of such Person in respect of any letters of credit, bankers’
acceptances or interest rate, currency or commodity swap, cap or floor
arrangements, (d) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the indebtedness secured thereby has been assumed, (e) all amounts payable
by such Person in connection with mandatory redemptions or repurchases of
preferred stock, and (f) obligations of such Person under direct or indirect
guarantees in respect of, and

 

12



--------------------------------------------------------------------------------

obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (e) above.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Credit Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 11.03.

“Index Debt” means the senior unsecured long-term debt securities of the
Borrower, without third-party credit enhancement provided by a Person other than
the Guarantor.

“Ineligible Institution” has the meaning assigned to such term in
Section 11.04(b).

“Information” has the meaning set forth in Section 11.12.

“Initial LC Bank” means each of the Lead Lenders.

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of all vested and unvested accrued benefits under such Plan
exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan using
actuarial assumptions used in determining such Plan’s target normal cost for
purposes of Section 430(b) of the Code.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, the day
that is three months after the first day of such Interest Period and (c) with
respect to any Loan, the Termination Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day; and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar

 

13



--------------------------------------------------------------------------------

month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

 

  (a) the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and

 

  (b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“LC Bank” means the Initial LC Banks or any other Lender approved by the
Borrower and the Administrative Agent that may agree to issue Letters of Credit
pursuant to an agreement in form satisfactory to the Borrower and the
Administrative Agent, so long as such Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an LC Bank and notifies the
Administrative Agent of its applicable lending office (which information shall
be recorded by the Administrative Agent in the Register), for so long as such
Initial LC Bank or Lender, as the case may be, shall have a Letter of Credit
Commitment.

“LC Exposure” means, at any time, the sum of (a) the LC Outstandings at such
time plus (b) the aggregate amount of all Unreimbursed LC Disbursements at such
time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“LC Outstandings” means, for any date of determination, the aggregate maximum
amount available to be drawn under all Letters of Credit outstanding on such
date (assuming the satisfaction of all conditions for drawing enumerated
therein).

“LC Risk Participation Fee” has the meaning set forth in Section 2.12.

“Lead Lenders” means Barclays, JPMorgan Chase Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Citibank, N.A., Credit Suisse AG, Cayman Islands
Branch, and Wells Fargo Bank, National Association.

“Lender Notice Date” has the meaning assigned to such term in Section 2.21(b).

“Lenders” means (a) the Persons listed on Schedule 2.01, including any such
Person identified thereon or in the signature pages hereto as a Lead Arranger,
and any other Person that shall have become a party hereto pursuant to
Section 2.22 or pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party

 

14



--------------------------------------------------------------------------------

hereto pursuant to an Assignment and Assumption and (b) if and to the extent so
provided in Section 2.04(c), the applicable LC Bank. For the avoidance of doubt,
the term “Lenders” excludes the Departing Lenders.

“Letter of Credit” means a standby letter of credit issued by the applicable LC
Bank pursuant to the terms of this Agreement, together with the Existing Letters
of Credit deemed issued hereunder pursuant to Section 2.04(h), in each case, as
such letter of credit may from time to time be amended, modified or extended in
accordance with the terms of this Agreement.

“Letter of Credit Commitment” means, with respect to each LC Bank, the
obligation of such LC Bank to issue Letters of Credit for the account of the
Borrower from time to time in an aggregate amount up to $25,000,000 (or such
larger amount as may be separately agreed to in writing by such LC Bank and the
Borrower and notified to the Administrative Agent). The Letter of Credit
Commitment is part of, and not in addition to, the Commitments.

“LIBO Rate” means for any Interest Period as to any Eurodollar Loan, (i) the
rate per annum determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period or (iii) in the event the rates referenced
in the preceding clauses (i) and (ii) are not available, the rate per annum
determined by the Administrative Agent to be the average offered quotation rate
by major banks in the London interbank market to Barclays for deposits (for
delivery on the first day of the relevant period) in Dollars of amounts in same
day funds comparable to the principal amount of the Eurodollar Loan for which
the LIBO Rate is then being determined with maturities comparable to such
Interest Period as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period; provided that
if LIBO Rates are quoted under either of the preceding clauses (i) or (ii), but
there is no such quotation for the Interest Period elected, the LIBO Rate shall
be equal to the Interpolated Rate; and provided, further, that if any such rate
determined pursuant to the preceding clauses (i), (ii) or (iii) is below zero,
the LIBO Rate will be deemed to be zero.

“Lien” has the meaning set forth in Section 6.01(a).

 

15



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Guarantor, Borrower or a Hybrid Vehicle
that meet the following criteria: (a) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases (other than repayments,
prepayments, redemptions or repurchases that are to be settled by the issuance
of equity securities by the Guarantor), in each case prior to at least 91 days
after the Termination Date and (b) the claims of holders of any such securities
are subordinated to the claims of the Administrative Agent and the Lenders in
respect of the Obligations on terms reasonably satisfactory to the Arrangers. As
used in this definition, “mandatory redemption” shall not include conversion of
a security into common stock of the Guarantor.

“Margin Stock” means margin stock within the meaning of Regulations U and X
issued by the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) or prospects of the
Guarantor and its Subsidiaries taken as a whole; (b) the validity or
enforceability of any of Credit Documents or the rights, remedies and benefits
available to the Administrative Agent and the Lenders thereunder; or (c) the
ability of the Borrower or the Guarantor to consummate the Transactions.

“Material Subsidiary” means at any time the Borrower, NIPSCO, and each
Subsidiary of the Guarantor, other than the Borrower and NIPSCO, in respect of
which:

(a) the Guarantor’s and its other Subsidiaries’ investments in and advances to
such Subsidiary and its Subsidiaries exceed 10% of the consolidated total assets
of the Guarantor and its Subsidiaries taken as a whole, as of the end of the
most recent fiscal year; or

(b) the Guarantor’s and its other Subsidiaries’ proportionate interest in the
total assets (after intercompany eliminations) of such Subsidiary and its
Subsidiaries exceeds 10% of the consolidated total assets of the Guarantor and
its Subsidiaries as of the end of the most recent fiscal year; or

(c) the Guarantor’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles of such Subsidiary and its
Subsidiaries exceeds 10% of the consolidated income of the Guarantor and its
Subsidiaries for the most recent fiscal year.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA and to which the Guarantor or an
ERISA Affiliate makes, or is required to make, contributions or otherwise has
any liability (including contingent liability).

 

16



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Guarantor or an ERISA Affiliate and at least one Person other than the Guarantor
and its ERISA Affiliates, or (b) was so maintained and in respect of which the
Guarantor or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event that such plan has been or were to be terminated.

“NIPSCO” means Northern Indiana Public Service Company, an Indiana corporation.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 11.02 and (ii) has been approved
by the Required Lenders.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.21(b).

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.04(j).

“Non-Recourse Debt” means Indebtedness of the Guarantor or any of its
Subsidiaries which is incurred in connection with the acquisition, construction,
sale, transfer or other disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets or (b) if such assets are (or are to be) held by a
Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.

“Obligations” means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing and whenever incurred
(including, without limitation, after the commencement of any bankruptcy
proceeding), owing to the Administrative Agent or any Lender pursuant to the
terms of this Agreement or any other Credit Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

17



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, documentary or similar
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment.

“Outstanding Loans” means, as to any Lender at any time, the aggregate principal
amount of all Loans made or maintained by such Lender then outstanding.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 11.04.

“Participant Register” has the meaning set forth in Section 11.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Guarantor or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Grid” means the pricing grid attached hereto as Annex A.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent).

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or term, the calculation thereof after giving effect on a
pro forma basis to the change in such calculation required by the applicable
provision hereof, and otherwise on a basis in accordance with GAAP as used in
the preparation of the latest financial statements provided pursuant to
Section 5.01(h)(i) or (ii) and otherwise reasonably satisfactory to the
Administrative Agent.

“Project” means an energy or power generation, transmission or distribution
facility (including, without limitation, a thermal energy generation,
transmission or distribution facility and an electric power generation,
transmission or distribution facility

 

18



--------------------------------------------------------------------------------

(including, without limitation, a cogeneration facility)), a gas production,
transportation or distribution facility, or a minerals extraction, processing or
distribution facility, together with (a) all related electric power
transmission, fuel supply and fuel transportation facilities and power supply,
thermal energy supply, gas supply, minerals supply and fuel contracts, (b) other
facilities, services or goods that are ancillary, incidental, necessary or
reasonably related to the marketing, development, construction, management,
servicing, ownership or operation of such facility, (c) contractual arrangements
with customers, suppliers and contractors in respect of such facility, and
(d) any infrastructure facility related to such facility, including, without
limitation, for the treatment or management of waste water or the treatment or
remediation of waste, pollution or potential pollutants.

“Project Financing” means Indebtedness incurred by a Project Financing
Subsidiary to finance (a) the development and operation of the Project such
Project Financing Subsidiary was formed to develop or (b) activities incidental
thereto; provided that such Indebtedness does not include recourse to the
Guarantor or any of its other Subsidiaries other than (x) recourse to the
Capital Stock in any such Project Financing Subsidiary, and (y) recourse
pursuant to a Contingent Guaranty.

“Project Financing Subsidiary” means any Subsidiary of the Guarantor (a) that
(i) is not a Material Subsidiary, and (ii) whose principal purpose is to develop
a Project and activities incidental thereto (including, without limitation, the
financing and operation of such Project), or to become a partner, member or
other equity participant in a partnership, limited liability company or other
entity having such a principal purpose, and (b) substantially all the assets of
which are limited to the assets relating to the Project being developed or
Capital Stock in such partnership, limited liability company or other entity
(and substantially all of the assets of any such partnership, limited liability
company or other entity are limited to the assets relating to such Project);
provided that such Subsidiary incurs no Indebtedness other than in respect of a
Project Financing.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Referenced Annual Financial Statements” means the consolidated balance sheet of
the Guarantor and its Subsidiaries dated as of December 31, 2015, and related
statements of income, statements of cash flows and common shareholders’ equity
of the Guarantor and its Subsidiaries for the fiscal year then ended.

“Referenced Quarterly Financial Statements” means the unaudited consolidated
balance sheet of the Guarantor and its Subsidiaries dated as of September 30,
2016, and related statements of income, statements of cash flows and common
shareholders’ equity of the Guarantor and its Subsidiaries for nine-month period
then ended.

“Register” has the meaning set forth in Section 11.04.

 

19



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
advisors and representatives of such Person and such Person’s Affiliates.

“Request for Issuance” has the meaning set forth in Section 2.04.

“Required Lenders” means, subject to the terms of Section 2.20, Lenders having
more than 50% in aggregate amount of the Commitments, or if the Commitments
shall have been terminated, of the Total Outstanding Principal.

“Responsible Officer” of a Credit Party means any of (a) the President, the
chief financial officer, the chief accounting officer and the Treasurer of such
Credit Party and (b) any other officer of such Credit Party whose
responsibilities include monitoring compliance with this Agreement.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.02.

“Sanctioned Country” means, at any time, a region, country or territory which
is, or whose government is, the subject or target of any Sanctions (at the date
of this Credit Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, Her Majesty’s Treasury
of the United Kingdom, the European Union or any EU member state, (b) any Person
located, operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the Board of Directors of such corporation or other entity
(irrespective of whether or not at the time stock or other equity interests of
any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
the Subsidiaries of such Person.

 

20



--------------------------------------------------------------------------------

“Substantial Subsidiaries” has the meaning set forth in Section 8.01.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, penalties and additions to tax
imposed thereon or in connection therewith.

“Termination Date” means the earlier of (a) November 28, 2021 (or such later
date pursuant to an extension in accordance with the terms of Section 2.21) and
(b) the date upon which the Commitments are terminated pursuant to Section 8.1
or otherwise.

“Total Outstanding Principal” means the aggregate amount of the Outstanding
Loans of all Lenders plus the aggregate LC Exposure.

“Transactions” means the execution, delivery and performance by the Borrower and
the Guarantor of this Agreement and the Borrowing of Loans and issuances of
Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“Unreimbursed LC Disbursement” means the unpaid obligation (or, if the context
so requires, the amount of such obligation) of the Borrower to reimburse the
applicable LC Bank for a payment made by such LC Bank under a Letter of Credit,
but shall not include any portion of such obligation that has been repaid with
the proceeds of, or converted to, Loans hereunder.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.17(e).

“Utility Subsidiary” means a Subsidiary of the Guarantor that is subject to
regulation by a Governmental Authority (federal, state or otherwise) having
authority to regulate utilities, and any Wholly-Owned Subsidiary thereof.

“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation or
other entity of which all of the outstanding shares of stock or other ownership
interests in which, other than directors’ qualifying shares (or the equivalent
thereof), are at the time directly or indirectly owned or controlled by such
Person or one or more of the Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Sections 4201, 4203 and 4205 of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

21



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “or” shall
not be exclusive. The word “will” shall be construed to have the same meaning
and effect as the word “shall”. The word “law” shall be construed as referring
to all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The terms “knowledge of”, “awareness of” and
“receipt of notice of” in relation to a Credit Party, and other similar
expressions, mean knowledge of, awareness of, or receipt of notice by, a
Responsible Officer of such Credit Party.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice

 

22



--------------------------------------------------------------------------------

shall have been withdrawn or such provision amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Staff Position APB 14-1
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

SECTION 1.05. Amendment and Restatement of the Existing Credit Agreement.

The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 3.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All Loans made and
Obligations incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and Obligations under (and shall
be governed by the terms of) this Agreement and the other Credit
Documents. Without limiting the foregoing, upon the effectiveness hereof:
(a) all references in the “Credit Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Credit Agreement” and the “Credit
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Credit Documents, (b) the Existing Letters of Credit which remain
outstanding on the Effective Date shall continue as Letters of Credit under (and
shall be governed by the terms of) this Agreement, (c) all obligations
constituting “Obligations” with any Lender or any Affiliate of any Lender which
are outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Credit Documents (subject to clause (f) below), (d) the
Administrative Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit exposure under the Existing
Credit Agreement as are necessary in order that each such Lender’s Revolving
Credit Exposure and outstanding Revolving Loans hereunder reflects such Lender’s
Applicable Percentage of the outstanding aggregate Revolving Credit Exposures on
the Effective Date, (e) the Borrower hereby agrees to compensate each Lender for
any and all losses, costs and expenses incurred by such Lender (including the
Departing Lenders) in connection with the sale and assignment of any Eurodollar
Loans (including the “Eurodollar Loans” under the Existing Credit Agreement) and
such reallocation described above, in each case on the terms and in the manner
set forth in Section 2.16 hereof and (f) each Departing Lender’s “Commitment”
under the Existing Credit Agreement shall be terminated, each Departing Lender
shall have received payment in full of all of the “Obligations” owing to it
under the Existing Credit Agreement (other than obligations to pay fees and
expenses with respect to which the Borrower has not received an invoice,
contingent indemnity obligations and other contingent obligations owing to it
under the “Credit Documents” as defined in the Existing Credit Agreement) and
the Departing Lenders shall not be Lenders hereunder.

 

23



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Revolving Loans in Dollars to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (ii) the sum of the Revolving Credit Exposures of all of the
Lenders exceeding the Aggregate Commitments.

(b) [Reserved].

(c) Subject to the terms and conditions set forth herein, each LC Bank agrees to
issue, extend or amend Letters of Credit and each Lender severally agrees to
participate in such Letters of Credit, in each case as set forth herein, from
time to time during the Availability Period in an aggregate stated amount that
will not result in (i) the aggregate LC Outstandings under this Agreement
exceeding $150,000,000, (ii) any Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment, (iii) the aggregate LC Outstandings of all Letters of
Credit issued by any LC Bank exceeding at any time such LC Bank’s Letter of
Credit Commitment or (iv) the sum of the Revolving Credit Exposures of all of
the Lenders exceeding the Aggregate Commitments.

(d) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans and
request the issuance, extension or amendment of Letters of Credit.

SECTION 2.02. Revolving Loans and Revolving Borrowings; Requests for Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans or some combination thereof as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the

 

24



--------------------------------------------------------------------------------

entire unused balance of the Aggregate Commitments. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten Eurodollar Revolving Borrowings outstanding
under this Agreement.

(d) To request a Revolving Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone or email (i) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing; or (ii) in the case of
an ABR Borrowing, not later than 1:00 p.m., New York City time, on the date of
the proposed Borrowing. Each such telephonic or email Borrowing Request shall be
irrevocable and shall be confirmed promptly by email, hand delivery or telecopy
to the Administrative Agent of a written Borrowing Request in substantially the
form of Exhibit C (or such other form as shall be approved by the Administrative
Agent) signed by an Authorized Officer of the Borrower. Each such telephonic,
email and written Borrowing Request shall specify the following information:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing
and the aggregate amount of each Type of Borrowing (if applicable); and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Termination Date.

SECTION 2.03. [Reserved].

SECTION 2.04. Letters of Credit

(a) LC Banks. Subject to the terms and conditions hereof, the Borrower may from
time to time request any LC Bank to issue, extend or amend one or more Letters
of Credit hereunder. Any such request by the Borrower shall be notified to the
Administrative Agent at least five Business Days prior to the date upon which
the Borrower proposes that the applicable LC Bank issue, extend or amend such
Letter of Credit and in the case of an extension request, shall be in

 

25



--------------------------------------------------------------------------------

substantially the form of Exhibit E (or such other form as shall be approved by
the Administrative Agent and the applicable LC Bank) accompanied by the letter
of credit application form of the LC Bank appropriately completed and signed by
a Responsible Officer of the Borrower including agreed-upon draft language for
such Letter of Credit reasonably acceptable to the applicable LC Bank. At no
time shall (i) the aggregate LC Outstandings exceed the sum of the Commitments,
(ii) the sum of the aggregate LC Outstandings under this Agreement exceed
$150,000,000 or (iii) the aggregate LC Outstandings of all Letters of Credit
issued by any LC Bank exceed at any time such LC Bank’s Letter of Credit
Commitment. No LC Bank shall be under any obligation to issue any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such LC Bank from
issuing such Letter of Credit, or any Law applicable to such LC Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such LC Bank shall prohibit, or
request that such LC Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such LC
Bank with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such LC Bank is not otherwise compensated hereunder) not
in effect on the Effective Date, or shall impose upon such LC Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such LC Bank in good faith deems material to it, (ii) the
issuance of such Letter of Credit would violate one or more policies of such LC
Bank applicable to letters of credit generally (iii) except as otherwise agreed
by the Administrative Agent and such LC Bank, such Letter of Credit is in an
initial stated amount less than $10,000, (iv) such Letter of Credit is to be
denominated in a currency other than Dollars or (v) such Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder. No LC Bank shall be under any obligation to amend or
extend any Letter of Credit if (i) such Issuing Bank would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof or (ii) the beneficiary of such Letter of Credit does not accept the
proposed amendment thereto.

(b) Letters of Credit. Each Letter of Credit shall be issued (or the stated
maturity thereof extended or terms thereof modified or amended) on not less than
five Business Days’ prior written notice thereof to the Administrative Agent
(which shall promptly distribute copies thereof to the Lenders) and the
applicable LC Bank. Each such notice (a “Request for Issuance”) shall specify
(i) the date (which shall be a Business Day) of issuance of such Letter of
Credit (or the date of effectiveness of such extension, modification or
amendment) and the stated expiry date thereof (which shall be (A) subject to
Section 2.04(j), not more than twelve months after the date of issuance or last
extension and (B) not later than five days prior to the Termination Date then in
effect (or, if such day is not a Business Day, the next preceding Business
Day)), (ii) the proposed stated amount of such Letter of Credit and (iii) such
other information as shall demonstrate compliance of such Letter of Credit with
the requirements specified therefor in this Agreement. Each Request for Issuance
shall be irrevocable unless modified or rescinded by the Borrower not less than
two days prior to the proposed date of issuance (or effectiveness) specified
therein. If the applicable LC Bank shall have approved the form of such Letter
of Credit (or such extension, modification or amendment thereof), such LC Bank
shall not later than 11:00 A.M. (New York City time) on the proposed date
specified in such Request for Issuance, and upon fulfillment of the applicable
conditions precedent and the other requirements set forth herein and as
otherwise agreed to between such LC Bank and the Borrower, issue (or extend,
amend or modify) such Letter of Credit and provide notice and a copy thereof to
the Administrative Agent. The Administrative Agent shall furnish (x) to each
Lender, a copy of such notice and (y) to each Lender that may so request, a copy
of such Letter of Credit.

 

26



--------------------------------------------------------------------------------

(c) Reimbursement on Demand. Subject to the provisions of Section 2.04(d)
hereof, the Borrower hereby agrees to pay (whether with the proceeds of Loans
made pursuant to this Agreement or otherwise) to the applicable LC Bank on
demand (i) on and after each date on which such LC Bank shall pay any amount
under any Letter of Credit issued by such LC Bank a sum equal to such amount so
paid (which sum shall constitute a demand loan from such LC Bank to the Borrower
from the date of such payment by such LC Bank until so paid by the Borrower),
plus (ii) interest on any amount remaining unpaid by the Borrower to such LC
Bank under clause (i), above, from the date such sum becomes payable on demand
until payment in full, at a rate per annum which is equal to 2% plus the then
applicable Alternate Base Rate until paid in full.

(d) Loans for Unreimbursed LC Disbursements. If any LC Bank shall make any
payment under any Letter of Credit and if the conditions precedent set forth in
Section 3.02 of this Agreement have been satisfied as of the date of such honor,
then, each Lender’s payment made to such LC Bank pursuant to paragraph (c) of
this Section 2.04 in respect of such Unreimbursed LC Disbursement shall be
deemed to constitute an ABR Loan made for the account of the Borrower by such
Lender. Each such ABR Loan shall mature and be due and payable on the earlier of
(i) the first March 31, June 30, September 30 or December 31 to occur following
the date such ABR Loan is made and (ii) the Termination Date.

(e) Participation; Reimbursement of the LC Banks.

(i) Upon the issuance of any Letter of Credit by any LC Bank (and, in the case
of the Existing Letters of Credit, on the Effective Date), such LC Bank hereby
sells and transfers to each Lender, and each Lender hereby acquires from such LC
Bank, an undivided interest and participation to the extent of such Lender’s
Applicable Percentage in and to such Letter of Credit, including the obligations
of such LC Bank under and in respect thereof and the Borrower’s reimbursement
and other obligations in respect thereof, whether now existing or hereafter
arising.

(ii) If any LC Bank shall not have been reimbursed in full for any payment made
by such LC Bank under any Letter of Credit issued by such LC Bank on the date of
such payment, such LC Bank shall promptly notify the Administrative Agent and
the Administrative Agent shall promptly notify each Lender of such
non-reimbursement and the amount thereof. Upon receipt of such notice from the
Administrative Agent, each Lender shall pay to the Administrative Agent for the
account of such LC Bank an amount equal to such Lender’s Applicable Percentage
of such Unreimbursed LC Disbursement, plus interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from the date of such payment by
such LC Bank to the date of payment to such LC Bank by such Lender. All such
payments by each Lender shall be made in United States dollars and in same day
funds not later than 3:00 p.m. (New York City time) on the later to occur of
(A) the Business Day immediately following the date of such payment by the
applicable LC Bank and (B) the Business Day on which such Lender shall have
received notice of such non-reimbursement; provided, however, that if such
notice is received by

 

27



--------------------------------------------------------------------------------

such Lender later than 11:00 A.M. (New York City time) on such Business Day,
such payment shall be payable on the next Business Day. Each Lender agrees that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. If a Lender shall have paid to the applicable LC Bank its
ratable portion of any Unreimbursed LC Disbursement, together with all interest
thereon required by the second sentence of this subparagraph (ii), such Lender
shall be entitled to receive its ratable share of all interest paid by the
Borrower in respect of such Unreimbursed LC Disbursement. If such Lender shall
have made such payment to the applicable LC Bank, but without all such interest
thereon required by the second sentence of this subparagraph (ii), such Lender
shall be entitled to receive its ratable share of the interest paid by the
Borrower in respect of such Unreimbursed LC Disbursement only from the date it
shall have paid all interest required by the second sentence of this
subparagraph (ii).

(iii) The failure of any Lender to make any payment to the applicable LC Bank in
accordance with subparagraph (ii) above, shall not relieve any other Lender of
its obligation to make payment, but neither such LC Bank nor any Lender shall be
responsible for the failure of any other Lender to make such payment. If any
Lender shall fail to make any payment to the applicable LC Bank in accordance
with subparagraph (ii) above, then such Lender shall pay to such LC Bank
forthwith on demand such corresponding amount together with interest thereon,
for each day until the date such amount is repaid to such LC Bank at the Federal
Funds Effective Rate. Nothing herein shall in any way limit, waive or otherwise
reduce any claims that any party hereto may have against any non-performing
Lender.

(f) Obligations Absolute. The payment obligations of each Lender under
Section 2.04(e) and of the Borrower under Section 2.04(c) of this Agreement in
respect of any payment under any Letter of Credit and any Loan made under
Section 2.04(d) shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation, the following circumstances:

(i) any lack of validity or enforceability of any Credit Document or any other
agreement or instrument relating thereto or to such Letter of Credit;

(ii) any amendment or waiver of, or any consent to departure from, all or any of
the Credit Documents;

(iii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any LC Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or by such
Letter of Credit, or any unrelated transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

28



--------------------------------------------------------------------------------

(v) payment in good faith by the applicable LC Bank under the Letter of Credit
issued by such LC Bank against presentation of a draft or certificate which does
not comply with the terms of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(g) Liability of LC Banks and the Lenders. The Borrower assumes all risks of the
acts and omissions of any beneficiary or transferee of any Letter of Credit.
Neither the LC Banks, the Lenders nor any of their respective officers,
directors, employees, agents or Affiliates shall be liable or responsible for
(i) the use that may be made of such Letter of Credit or any acts or omissions
of any beneficiary or transferee thereof in connection therewith; (ii) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (iii) payment by any LC Bank
against presentation of documents that do not comply with the terms of such
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (iv) any other circumstances
whatsoever in making or failing to make payment under such Letter of Credit,
except that the Borrower or any Lender shall have the right to bring suit
against the applicable LC Bank, and such LC Bank shall be liable to the Borrower
and any Lender, to the extent of any direct, as opposed to consequential,
damages suffered by the Borrower or such Lender which were caused by such LC
Bank’s wilful misconduct or gross negligence as determined by a court of
competent jurisdiction in a final and non-appealable judgment, including such LC
Bank’s wilful or grossly negligent failure to make timely payment under such
Letter of Credit following the presentation to it by the beneficiary thereof of
a draft and accompanying certificate(s) which strictly comply with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the applicable LC Bank may accept sight drafts and accompanying
certificates presented under the Letter of Credit issued by such LC Bank that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.
Notwithstanding the foregoing, no Lender shall be obligated to indemnify the
Borrower for damages caused by any LC Bank’s wilful misconduct or gross
negligence as determined by a court of competent jurisdiction in a final and
non-appealable judgment, and the obligation of the Borrower to reimburse the
Lenders hereunder shall be absolute and unconditional, notwithstanding the gross
negligence or wilful misconduct of any LC Bank.

(h) Transitional Provision. Subject to the satisfaction of the conditions
contained in Sections 3.01 and 3.02, from and after the Effective Date the
Existing Letters of Credit shall be deemed to be Letters of Credit issued
pursuant to this Section 2.04.

(i) LC Bank Agreements. Unless otherwise requested by the Administrative Agent,
each LC Bank shall report in writing to the Administrative Agent (i) promptly
following the end of each calendar month, the aggregate amount of Letters of
Credit issued by it and outstanding at the end of such month, (ii) on or prior
to each Business Day on which such LC Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being

 

29



--------------------------------------------------------------------------------

understood that such LC Bank shall not permit any issuance, renewal, extension
or amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such LC Bank makes any LC Disbursement, the date of such LC Disbursement
and the amount of such LC Disbursement, (iv) on any Business Day on which the
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
LC Bank on such day, the date of such failure and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.

(j) Auto-Extension Letters of Credit. If the Borrower so requests in any
applicable request for a Letter of Credit pursuant to Section 2.04(a), each LC
Bank may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such LC Bank
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day set forth in such Letter
of Credit (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable LC Bank, the Borrower shall not be required to make a
specific request to such LC Bank for any such extension. Any LC Bank that agrees
to issue an Auto-Extension Letter of Credit shall notify the Administrative
Agent of such issuance within five Business Days after the date of issuance
thereof and shall notify the Administrative Agent of any prevention of
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable LC Bank
to permit the extension of such Letter of Credit at any time to an expiry date
not later than five days prior to the Termination Date then in effect (or, if
such day is not a Business Day, the next preceding Business Day); provided,
however, that no LC Bank shall permit any such extension if such LC Bank has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (including the applicable conditions specified in Section 3.02).

SECTION 2.05. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Eurodollar Borrowings, by 1:00 p.m., New York City time and (ii) in the case of
ABR Borrowings, by 3:00 p.m., New York City time, in each case to the account of
the Administrative Agent designated by it for such purpose by notice to the
Lenders. The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to an account
established and maintained by the Borrower at the Administrative Agent’s office
in New York City.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such

 

30



--------------------------------------------------------------------------------

Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.06. Interest Elections.

(a) Each Borrowing initially shall be of the Type or Types specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.02 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election; provided, however, with regard to any election pursuant
to this Section 2.06 related to a Eurodollar Borrowing, notice of election shall
be delivered not later than 11:00 a.m., New York City time, three (3) Business
Days prior to the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in substantially the form of Exhibit G (or such other form as shall be
approved by the Administrative Agent) and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions of such
Borrowing, the portions thereof to be allocated to each resulting Type of
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

31



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Type of Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.07. Mandatory Termination or Reduction of Commitments.

Unless previously terminated, the Commitments shall terminate on the Termination
Date.

SECTION 2.08. Mandatory Prepayments.

(a) If at any time the Total Outstanding Principal exceeds the Aggregate
Commitments then in effect for any reason whatsoever (including, without
limitation, as a result of any reduction in the Aggregate Commitments pursuant
to Section 2.09), the Borrower shall prepay Loans or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to the final
paragraph of Section 8.01, as applicable, in such aggregate amount (together
with accrued interest thereon to the extent required by Section 2.13) as shall
be necessary so that, after giving effect to such prepayment, the Total
Outstanding Principal does not exceed the Aggregate Commitments.

(b) Each prepayment of Loans pursuant to this Section 2.08 shall be accompanied
by the Borrower’s payment of any amounts payable under Section 2.16 in
connection with such prepayment. Prepayments of Revolving Loans shall be applied
ratably to the Loans so prepaid.

SECTION 2.09. Optional Reduction or Termination of Commitments.

(a) The Borrower may at any time terminate, or from time to time reduce, the
Commitments (including the unused Letter of Credit Commitments of the LC Banks);
provided

 

32



--------------------------------------------------------------------------------

that (i) each reduction of the Commitments shall be in an amount that is an
integral multiple of $10,000,000 and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Total Outstanding Principal would
exceed the Aggregate Commitments thereafter in effect.

(b) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.09(a) at least five Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent.

(c) Each reduction of the Commitments pursuant to this Section 2.09 shall be
made ratably among the Lenders in accordance with their respective Commitments
immediately preceding such reduction.

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent (i) for the account of each Lender the then unpaid principal amount of
each Revolving Loan on the Termination Date and (ii) for the account of each
Lender the then unpaid principal amount of each ABR Loan deemed to be made
pursuant to Section 2.04(d) on the maturity date therefor as determined pursuant
to Section 2.04(d).

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The Register and the corresponding entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note

 

33



--------------------------------------------------------------------------------

payable to such Lender and its registered assigns and in substantially the form
of Exhibit F. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

SECTION 2.11. Optional Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy or email) of any prepayment hereunder (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Each such
telephonic notice of prepayment shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a prepayment notice in substantially the
form of Exhibit H (or such other form as shall be approved by the Administrative
Agent) and signed by the Borrower. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Revolving Borrowing shall
be in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02, it being understood that
the foregoing minimum shall not apply to the prepayment in whole of the
outstanding Revolving Loans of all Lenders. Each prepayment of a Revolving
Borrowing shall be applied ratably to the Loans included in the prepaid
Revolving Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and by any amounts payable under Section 2.16 in
connection with such prepayment.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee (each a “Facility Fee”), which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued Facility Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Effective Date; provided that any Facility Fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All Facility Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

34



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a letter of credit risk participation fee (each a “LC Risk
Participation Fee”), which shall accrue at the Applicable Rate on the average
daily amount of the LC Outstandings during the period from and including the
Effective Date to but excluding the Termination Date or such later date as on
which there shall cease to be any LC Outstandings. Accrued LC Risk Participation
Fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Effective Date; provided
that any LC Risk Participation Fees accruing after the date on which the
Commitments terminate shall be payable on demand. All LC Risk Participation Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The Borrower shall also pay to the LC Bank for its own account (x) a
fronting fee, which fronting fee shall accrue at a per annum rate agreed upon
between the Borrower and the applicable LC Bank on the average daily amount of
such LC Outstandings in respect of all Letters of Credit issued by such LC Bank
during the period each such Letter of Credit shall be outstanding, which
fronting fee shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which such Letter of
Credit terminates, and (y) documentary and processing charges in connection with
the issuance, or modification cancellation, negotiation, or transfer of, and
draws under Letters of Credit issued by such LC Bank in accordance with such LC
Bank’s standard schedule for such charges as in effect from time to time.

(c) The Borrower agrees to pay to the Administrative Agent and each Arranger, in
each case, for its own account and for the account of the other Persons entitled
thereto, the fees provided for in the applicable fee letter dated November 3,
2016, executed and delivered with respect to the credit facility provided for
herein, in each case, in the amounts and at the times set forth therein and in
immediately available funds.

(d) All fees payable hereunder shall be paid in immediately available funds.
Fees due and paid shall not be refundable under any circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c) [Reserved].

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.

 

35



--------------------------------------------------------------------------------

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion and
(iv) all accrued interest shall be payable upon termination of the Commitments.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar assessment or requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any LC Bank (except any such reserve requirement described in
paragraph (e) of this Section);

 

36



--------------------------------------------------------------------------------

(ii) impose on any Lender or any LC Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or participation therein or Unreimbursed LC Disbursements or Letters of Credit
and participations therein; or

(iii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, Letter of Credit Commitment or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent, such Lender or such LC Bank of making, continuing,
converting to or maintaining any Loan or Unreimbursed LC Disbursement or issuing
or maintaining Letters of Credit and participation interests therein (or of
maintaining its obligation to make any such Loan or issue or participate in such
Letter of Credit) or to reduce the amount of any sum received or receivable by
the Administrative Agent, such Lender or such LC Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to the
Administrative Agent, such Lender or such LC Bank, as the case may be, such
additional amount or amounts as will compensate the Administrative Agent, such
Lender or such LC Bank for such additional costs incurred or reduction suffered.

(b) If any Lender or any LC Bank determines that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such LC Bank’s capital or on the
capital of its holding company, if any, as a consequence of this Agreement to a
level below that which such Lender or such LC Bank or its holding company could
have achieved but for such Change in Law (taking into consideration its policies
and the policies of its holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
LC Bank, as the case may be, such additional amount or amounts as will
compensate it or its holding company for any such reduction suffered.

(c) A certificate of a Lender or the applicable LC Bank, as the case may be,
setting forth the amount or amounts necessary to compensate it or its holding
company as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or any LC Bank to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than ninety days prior to the date that such Lender or
such LC Bank notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of its intention to claim compensation
therefor; provided, further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the ninety day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

37



--------------------------------------------------------------------------------

(e) The Borrower shall pay (without duplication as to amounts paid under this
Section 2.15) to each Lender, so long as such Lender shall be required under
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Loan of such Lender, from the
date of such Loan until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(i) the LIBO Rate for the Interest Period for such Loan from (ii) the rate
obtained by dividing such LIBO Rate by a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Loan. Such additional
interest determined by such Lender and notified to the Borrower and the
Administrative Agent, accompanied by the calculation of the amount thereof,
shall be conclusive and binding for all purposes absent manifest error.

(f) If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, the loss to any Lender attributable to any such event shall be
deemed to include an amount reasonably determined by such Lender to be equal to
the excess, if any, of (x) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the LIBO

 

38



--------------------------------------------------------------------------------

Rate for such Interest Period, over (y) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an affiliate of such Lender) for dollar deposit from
other banks in the eurodollar market at the commencement of such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then (i) the applicable Withholding Agent shall be entitled to make such
deduction or withholding and timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law, and
(ii) if such Tax is an Indemnified Tax, then the amount payable shall be
increased as necessary so that after making all required deductions (including
deductions and withholdings of Indemnified Taxes applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deductions or withholdings been made.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by such Recipient and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or any LC Bank, or by the Administrative Agent on its own
behalf or on behalf of a Lender or any LC Bank, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed

 

39



--------------------------------------------------------------------------------

documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(e)(ii)(A)
and (ii)(B) and Section 2.17(f) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a

 

40



--------------------------------------------------------------------------------

certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner; and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) If a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), “FATCA” shall include any amendments

 

41



--------------------------------------------------------------------------------

made to FATCA after the date of this Agreement. Each Lender agrees that if any
documentation it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such documentation or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.17(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.17(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.17(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.04 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(h).

(i) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

(j) For purposes of this Section 2.17, the term “applicable law” includes FATCA.

 

42



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or under Section 2.15, 2.16, 2.17 or
11.03, or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office listed in
Section 11.01(b), except that payments pursuant to Sections 2.15, 2.16, 2.17 and
11.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Obligations owing to it resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of such Obligations and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of, or other Obligations owing to, other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans or other
Obligations, as applicable; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Guarantor, the Borrower or any other Subsidiary
or Affiliate of the Guarantor (as to which the provisions of this paragraph
shall apply). The Borrower and the Guarantor consent to the foregoing and agree,
to the extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower and the Guarantor rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower or the affected Guarantor in the amount of such participation.

 

43



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(e), 2.05(b) or 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

(f) None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Anti-Corruption Laws or Sanctions.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) Any Lender claiming reimbursement or compensation from the Borrower under
either of Sections 2.15 and 2.17 for any losses, costs or other liabilities
shall use reasonable efforts (including, without limitation, reasonable efforts
to designate a different lending office of such Lender for funding or booking
its Loans or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates) to mitigate the amount of such losses, costs
and other liabilities, if such efforts can be made and such mitigation can be
accomplished without such Lender suffering (i) any economic disadvantage for
which such Lender does not receive full indemnity from the Borrower under this
Agreement or (ii) otherwise be disadvantageous to such Lender.

(b) In determining the amount of any claim for reimbursement or compensation
under Sections 2.15 and 2.17, each Lender will use reasonable methods of
calculation consistent with such methods customarily employed by such Lender in
similar situations.

(c) Each Lender will notify the Borrower either directly or through the
Administrative Agent of any event giving rise to a claim under Section 2.15 or
Section 2.17 promptly after the occurrence thereof which notice shall be
accompanied by a certificate of such Lender setting forth in reasonable detail
the circumstances of such claim.

(d) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender or a

 

44



--------------------------------------------------------------------------------

Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.04, provided that the Administrative Agent
may, in its sole discretion, elect to waive the $3,500 processing and
recordation fee in connection therewith), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and each LC Bank, which consent, in
the case of the Administrative Agent, shall not unreasonably be withheld and, in
the case of each LC Bank, may be given or withheld in the sole discretion of
such LC Bank, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, (iv) such assignment does not conflict with
applicable law and (v) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.20. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) so long as no Default shall be continuing, all or any part of the LC
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent the sum of all non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’

 

45



--------------------------------------------------------------------------------

Commitments and to the extent the sum of each non-Defaulting Lender’s Revolving
Credit Exposure and LC Exposure does not exceed such non-Defaulting Lender’s
Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
applicable LC Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in the
last paragraph of Section 8.01 for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
or the applicable LC Bank pursuant to Section 2.12(b)(x) (solely with respect to
any fronting fee), in each case with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages;

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any LC Bank or any other Lender
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable LC Bank until and to the extent that
such LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, no LC Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is reasonably
satisfied that (i) the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and (ii) participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) any LC Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no LC Bank shall be required to
issue, amend or increase any Letter of Credit, unless the applicable LC Bank
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the applicable LC Bank to defease any risk to it in respect of
such Lender hereunder.

 

46



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower and the LC Banks each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21. Extension of Termination Date.

(a) The Borrower may at any time and from time to time not more than sixty
(60) days and not less than thirty (30) days prior to any anniversary of the
Effective Date (other than the Termination Date), by notice to the
Administrative Agent (who shall promptly notify the Lenders), request that each
Lender extend (each such date on which an extension occurs, an “Extension Date”)
such Lender’s Termination Date to the date that is one year after the
Termination Date then in effect for such Lender (the “Existing Termination
Date”).

(b) Each Lender, acting in its sole and individual discretion, shall, by notice
to the Administrative Agent given not later than the date that is ten
(10) Business Days after the date on which the Administrative Agent received the
Borrower’s extension request (the “Lender Notice Date”), advise the
Administrative Agent whether or not such Lender agrees to such extension (each
Lender that determines to so extend its Termination Date, an “Extending
Lender”). Each Lender that determines not to so extend its Termination Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Lender
Notice Date), and any Lender that does not so advise the Administrative Agent on
or before the Lender Notice Date shall be deemed to be a Non-Extending Lender.
The election of any Lender to agree to such extension shall not obligate any
other Lender to so agree, and it is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
extension of the Termination Date.

(c) The Administrative Agent shall promptly notify the Borrower of each Lender’s
determination under this Section.

(d) The Borrower shall have the right, but shall not be obligated, on or before
the applicable Termination Date for any Non-Extending Lender to replace such
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more financial institutions that are not Ineligible Institutions
(each, an “Additional Commitment Lender”) approved by the Administrative Agent
and the LC Banks, which approval shall not be unreasonably withheld or delayed,
each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption (in accordance with and subject to the restrictions
contained in Section 11.04, with the Borrower obligated to pay any applicable
processing or recordation fee; provided, that the Administrative Agent may, in
its sole discretion, elect to waive the $3,500 processing and recordation fee in
connection therewith) with such Non-Extending Lender, pursuant to which such
Additional Commitment Lenders shall, effective on or before the applicable
Termination Date for such Non-Extending Lender, assume a Commitment

 

47



--------------------------------------------------------------------------------

(and, if any such Additional Commitment Lender is already a Lender, its
Commitment shall be in addition to such Lender’s Commitment hereunder on such
date). Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Borrower (which notice shall set forth such
Lender’s new Termination Date), to become an Extending Lender. The
Administrative Agent may effect such amendments to this Agreement as are
reasonably necessary to provide solely for any such extensions with the consent
of the Borrower but without the consent of any other Lenders.

(e) If (and only if) the total of the Commitments of the Lenders that have
agreed to extend their Termination Date and the new or increased Commitments of
any Additional Commitment Lenders is more than 50% of the aggregate amount of
the Commitments in effect immediately prior to the applicable Extension Date,
then, effective as of the applicable Extension Date, the Termination Date of
each Extending Lender and of each Additional Commitment Lender shall be extended
to the date that is one year after the then Existing Termination Date (except
that, if such date is not a Business Day, such Termination Date as so extended
shall be the immediately preceding Business Day) and each Additional Commitment
Lender shall thereupon become a “Lender” for all purposes of this Agreement and
shall be bound by the provisions of this Agreement as a Lender hereunder and
shall have the obligations of a Lender hereunder. For purposes of clarity, it is
acknowledged and agreed that the Termination Date on any date of determination
shall not be a date more than five (5) years after such date of determination,
whether such determination is made before or after giving effect to any
extension request made hereunder.

(f) Notwithstanding the foregoing, (x) no more than two (2) extensions of the
Termination Date shall be permitted hereunder and (y) any extension of any
Revolving Termination Date pursuant to this Section 2.21 shall not be effective
with respect to any Extending Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

(ii) the representations and warranties of the Borrower set forth in this
Agreement are true and correct on and as of the applicable Extension Date and
after giving effect thereto, as though made on and as of such date (or to the
extent that such representations and warranties specifically refer to an earlier
date, as of such earlier date); and

(iii) the Administrative Agent shall have received a certificate dated as of the
applicable Extension Date from the Borrower signed by an Authorized Officer of
the Borrower (A) certifying the accuracy of the foregoing clauses (i) and
(ii) and (B) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such extension.

(g) On the Termination Date of each Non-Extending Lender, (i) the Commitment of
each Non-Extending Lender shall automatically terminate and (ii) the Borrower
shall repay such Non-Extending Lender in accordance with Section 2.09 (and shall
pay to such Non-Extending

 

48



--------------------------------------------------------------------------------

Lender all of the other Obligations owing to it under this Agreement) and after
giving effect thereto shall prepay any Revolving Loans outstanding on such date
(and pay any additional amounts required pursuant to Section 2.15) to the extent
necessary to keep outstanding Revolving Loans ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date, and
the Administrative Agent shall administer any necessary reallocation of the
Revolving Credit Exposures (without regard to any minimum borrowing, pro rata
borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).

(h) This Section shall supersede any provisions in Section 2.18 or Section 11.02
to the contrary.

SECTION 2.22. Expansion Option. The Borrower may from time to time elect to
increase the Commitments, in each case in minimum increments of $50,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases
does not exceed $500,000,000. The Borrower may arrange for any such increase to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”; provided that no Ineligible Institution
may be an Augmenting Lender), which agree to increase their existing Commitments
or provide new Commitments, as the case may be; provided that (i) each
Increasing Lender and each Augmenting Lender shall be subject to the approval of
the Borrower, the Administrative Agent and each LC Bank and (ii) (x) in the case
of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit J hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit K hereto. No consent of any
Lender (other than the Lenders participating in the increase) shall be required
for any increase in Commitments pursuant to this Section 2.22. Increases and new
Commitments created pursuant to this Section 2.22 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender) shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
increase, (A) the conditions set forth in Section 3.02 shall be satisfied or
waived by the Required Lenders, each Increasing Lender and each Augmenting
Lender and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by an Authorized Officer of the Borrower and
(B) the Borrower shall be in compliance (on a pro forma basis) with the covenant
contained in Article VII and (ii) the Administrative Agent shall have received
documents and opinions consistent with those delivered on the Effective Date as
to the organizational power and authority of the Borrower to borrow hereunder
after giving effect to such increase. On the effective date of any increase in
the Commitments, (i) each relevant Increasing Lender and Augmenting Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments

 

49



--------------------------------------------------------------------------------

(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower,
in accordance with the requirements of Section 2.02). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods. Nothing contained in
this Section 2.22 shall constitute, or otherwise be deemed to be, a commitment
on the part of any Lender to increase its Commitment hereunder at any time. In
connection with any increase of the Commitments pursuant to this Section 2.22,
any Augmenting Lender becoming a party hereto shall (1) execute such documents
and agreements as the Administrative Agent may reasonably request and (2) in the
case of any Augmenting Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent and
each LC Bank, its name, address, tax identification number and/or such other
information as shall be necessary for the Administrative Agent and each LC Bank
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

ARTICLE III

CONDITIONS

SECTION 3.01. Conditions Precedent to the Effectiveness of this Agreement. This
Agreement shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.02).

(a) The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Lenders, the Administrative Agent, the Arrangers and each other Person
entitled to the payment of fees or the reimbursement or payment of expenses,
pursuant hereto or to those certain fee letters dated November 3, 2016, executed
and delivered with respect to the credit facility provided for herein, shall
have received all fees required to be paid by the Effective Date (including,
without limitation, all fees owing on the Effective Date under Section 2.12(c)
hereof), and all expenses for which invoices have been presented on or before
the Effective Date.

(c) The Administrative Agent shall have received certified copies of the
resolutions of the Board of Directors of each of the Guarantor and the Borrower
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental and regulatory approvals with respect to this
Agreement.

(d) The Administrative Agent shall have received from each of the Borrower and
the Guarantor, to the extent generally available in the relevant jurisdiction, a
copy of a certificate or certificates of the Secretary of State (or other
appropriate public official) of the jurisdiction of its incorporation, dated
reasonably near the Effective Date, (i) listing the charters of the Borrower or
the Guarantor, as the case may be, and each amendment thereto on file in such
office and

 

50



--------------------------------------------------------------------------------

certifying that such amendments are the only amendments to the Borrower’s or the
Guarantor’s charter, as the case may be, on file in such office, and
(ii) stating, in the case of the Borrower, that the Borrower is authorized to
transact business under the laws of the jurisdiction of its place of
incorporation, and, in the case of the Guarantor, that the Guarantor is duly
incorporated and in good standing under the laws of the jurisdiction of its
place of incorporation.

(e) (i) The Administrative Agent shall have received a certificate or
certificates of each of the Borrower and the Guarantor, signed on behalf of the
Borrower and the Guarantor respectively, by a the Secretary, an Assistant
Secretary or a Responsible Officer thereof, dated the Effective Date, certifying
as to (A) the absence of any amendments to the charter of the Borrower or the
Guarantor, as the case may be, since the date of the certificates referred to in
paragraph (d) above, (B) a true and correct copy of the bylaws of each of the
Borrower or the Guarantor, as the case may be, as in effect on the Effective
Date, (C) the absence of any proceeding for the dissolution or liquidation of
the Borrower or the Guarantor, as the case may be, (D) the truth, in all
material respects (provided, that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that are already
qualified or modified by “materiality,” “Material Adverse Effect” or similar
language in the text thereof), of the representations and warranties contained
in the Credit Documents to which the Borrower or the Guarantor is a party, as
the case may be, as though made on and as of the Effective Date, and (E) the
absence, as of the Effective Date, of any Default or Event of Default; and
(ii) each of such certifications shall be true.

(f) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of each of the Guarantor and the Borrower certifying
the names and true signatures of the officers of Guarantor or the Borrower, as
the case may be, authorized to sign, and signing, this Agreement and the other
Credit Documents to be delivered hereunder on or before the Effective Date.

(g) The Administrative Agent shall have received from Schiff Hardin LLP, counsel
for the Guarantor and the Borrower, a favorable opinion, substantially in the
form of Exhibit B hereto and as to such other matters as any Lender through the
Administrative Agent may reasonably request.

(h) The Administrative Agent and the Lenders shall have received, at least ten
business days prior to the Effective Date (or such later date approved by the
Administrative Agent) all documentation and other information that is required
by the regulatory authorities under the applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act.

 

51



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to Each Extension of Credit. The obligation
of each Lender to make any Extension of Credit and of each LC Bank to issue,
extend (other than an extension pursuant to an automatic extension provision set
forth in the applicable Letter of Credit) or amend any Letter of Credit
(including the initial Extension of Credit but excluding any conversion or
continuation of any Loan), and any increase in Commitments pursuant to
Section 2.22 shall be subject to the satisfaction (or waiver in accordance with
Section 11.02) of each of the following conditions:

(a) The representations and warranties of the Guarantor and the Borrower set
forth in this Agreement (other than the representation and warranty set forth in
Section 4.01(g)) shall be true and correct in all material respects on and as of
the date of each Extension of Credit, the date of any such increase in
Commitments pursuant to Section 2.22 and each Extension Date, except to the
extent that such representations and warranties are specifically limited to a
prior date, in which case such representations and warranties shall be true and
correct in all material respects on and as of such prior date provided, that, in
each case, such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
“materiality,” “Material Adverse Effect” or similar language in the text
thereof.

(b) After giving effect to (A) such Extension of Credit, together with all other
Extensions of Credit to be made contemporaneously therewith, and (B) the
repayment of any Loans or Unreimbursed LC Disbursements that are to be
contemporaneously repaid at the time such Loan is made, such Extension of Credit
will not result in the sum of the then Total Outstanding Principal exceeding the
Aggregate Commitments.

(c) Such Extension of Credit will comply with all other applicable requirements
of Article II, including, without limitation Sections 2.01, 2.02 and 2.04, as
applicable.

(d) At the time of and immediately after giving effect to such Extension of
Credit, no Default or Event of Default shall have occurred and be continuing or
would result from such Extension of Credit or from the application of the
proceeds thereof.

(e) At the time of and immediately after giving effect to any increase in
Commitments pursuant to Section 2.22 no Default or Event of Default shall have
occurred and be continuing or would result therefrom.

(f) In the case of a Revolving Loan, the Administrative Agent shall have timely
received a Borrowing Request; and, in the case of a Letter of Credit issuance,
extension (other than an extension pursuant to an automatic extension provision
set forth in the applicable Letter of Credit) or amendment, a Request for
Issuance.

Each Extension of Credit and the acceptance by the Borrower of the benefits
thereof shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section.

 

52



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Credit Parties. Each of the
Borrower and the Guarantor represents and warrants as follows:

(a) Each of the Borrower and the Guarantor is a corporation duly organized,
validly existing and, in the case of the Borrower, authorized to transact
business under the laws of the State of its incorporation, and, in the case of
the Guarantor, in good standing under the laws of the State of its
incorporation.

(b) The execution, delivery and performance by each of the Credit Parties of the
Credit Documents to which it is a party (i) are within such Credit Party’s
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene (A) such Credit Party’s charter or by-laws, as
the case may be, or (B) any law, rule or regulation, or any material Contractual
Obligation or legal restriction, binding on or affecting such Credit Party or
any Material Subsidiary, as the case may be, and (iv) do not require the
creation of any Lien on the property of such Credit Party or any Material
Subsidiary under any Contractual Obligation binding on or affecting such Credit
Party or any Material Subsidiary.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by any Credit Party of this Agreement or any
other Credit Document to which any of them is a party, except for such as
(i) have been obtained or made and that are in full force and effect or (ii) are
not presently required under applicable law and have not yet been applied for.

(d) Each Credit Document to which any Credit Party is a party is a legal, valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(e) The Referenced Annual Financial Statements, copies of which have been made
available or furnished to each Lender, fairly present the financial condition of
the Guarantor and its Subsidiaries as at the date thereof and the results of the
operations of the Guarantor and its Subsidiaries for the period ended on such
date, all in accordance with GAAP consistently applied.

(f) The Referenced Quarterly Financial Statements, copies of which have been
made available or furnished to each Lender, fairly present (subject to year end
audit adjustments) the financial condition of the Guarantor and its Subsidiaries
as at the date thereof and the results of the operations of the Guarantor and
its Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied.

(g) Since December 31, 2015, there has been no material adverse change in such
condition or operations, or in the business, assets, operations, condition
(financial or otherwise) or prospects of any of the Credit Parties.

 

53



--------------------------------------------------------------------------------

(h) There is no pending or threatened action, proceeding or investigation
affecting such Credit Party before any court, governmental agency or other
Governmental Authority or arbitrator that (taking into account the exhaustion of
appeals) would have a Material Adverse Effect, or that (i) purports to affect
the legality, validity or enforceability of this Agreement or any promissory
notes executed pursuant hereto, or (ii) seeks to prohibit the ownership or
operation, by any Credit Party or any of their respective Material Subsidiaries,
of all or a material portion of their respective businesses or assets.

(i) The Guarantor and its Subsidiaries, taken as a whole, do not hold or carry
Margin Stock having an aggregate value in excess of 10% of the value of their
consolidated assets, and no part of the proceeds of any Loan or Letter of Credit
hereunder will be used to buy or carry any Margin Stock.

(j) No ERISA Event has occurred, or is reasonably expected to occur, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.

(k) Schedule SB (Actuarial Information) to the 2015 Annual report (Form 5500
Series) for each Plan, copies of which have been filed with the Internal Revenue
Service and made available or furnished to each Lender, is complete and accurate
and fairly presents the funding status of such Plan, and since the date of such
Schedule SB there has been no adverse change in such funding status which may
reasonably be expected to have a Material Adverse Effect.

(l) Neither the Guarantor nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan which may
reasonably be expected to have a Material Adverse Effect.

(m) Neither the Guarantor nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no Multiemployer Plan is reasonably expected to be in reorganization or to
be terminated, within the meaning of Title IV of ERISA, in either such case,
that could reasonably be expected to have a Material Adverse Effect.

(n) No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(o) Each Credit Party has filed all federal, state and other material income tax
returns required to be filed by it and has paid or caused to be paid all taxes
due for the periods covered thereby, including interest and penalties, except
for any such taxes, interest or penalties which are being contested in good
faith and by proper proceedings and in respect of which such Credit Party has
set aside adequate reserves for the payment thereof in accordance with GAAP.

(p) Each Credit Party and its Subsidiaries are and have been in compliance with
all laws (including, without limitation, all Environmental Laws), except to the
extent that any failure to be in compliance, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

(q) No Subsidiary of any Credit Party is party to, or otherwise bound by, any
agreement that prohibits such Subsidiary from making any payments, directly or
indirectly, to such Credit Party, by way of dividends, advances, repayment of
loans or advances, reimbursements of management or other intercompany charges,
expenses and accruals or other returns on investment, or any other agreement
that restricts the ability of such Subsidiary to make any payment, directly or
indirectly, to such Credit Party, other than prohibitions and restrictions
permitted to exist under Section 6.01(e).

(r) The information, exhibits and reports furnished by the Guarantor or any of
its Subsidiaries to the Administrative Agent or to any Lender in connection with
the negotiation of, or compliance with, the Credit Documents, taken as a whole,
do not contain any material misstatement of fact and do not omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances made.

(s) Each Credit Party and its Subsidiaries have implemented and maintain in
effect policies and procedures reasonably designed to ensure compliance by each
Credit Party and its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each Credit Party and its Subsidiaries and their respective officers and
employees and, to the knowledge of such Credit Party and its Subsidiaries, its
respective directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Credit Parties or
its Subsidiaries or, to the knowledge of such Credit Party or its Subsidiaries,
any of their respective directors, officers or employees, or (b) to the
knowledge of the Credit Parties, any agent of the Credit Parties or any of their
respective Subsidiaries which agent will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No Borrowing, use of proceeds hereunder or other Transactions will violate
Anti-Corruption Laws or applicable Sanctions.

(t) No Credit Party is an EEA Financial Institution.

ARTICLE V

AFFIRMATIVE COVENANTS

SECTION 5.01. Affirmative Covenants. So long as any Lender shall have any
Commitment hereunder or any principal of any Loan, Unreimbursed LC Disbursement,
interest or fees payable hereunder shall remain unpaid or any Letter of Credit
shall remain outstanding, each of the Credit Parties will, unless the Required
Lenders shall otherwise consent in writing:

(a) Compliance with Laws, Etc. (i) Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations
and orders (including, without limitation, any of the foregoing relating to
employee health and safety or public utilities and all Environmental Laws),
unless the failure to so comply could not reasonably be expected to have a
Material Adverse Effect and (ii) maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by each Credit Party and its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

55



--------------------------------------------------------------------------------

(b) Maintenance of Properties, Etc. Maintain and preserve, and cause each
Material Subsidiary to maintain and preserve, all of its material properties
which are used in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, if the failure to do so could
reasonably be expected to have a Material Adverse Effect.

(c) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) except to the
extent the failure to do so could not be reasonably be expected to result in a
Material Adverse Effect, all taxes, assessments and governmental charges or
levies imposed upon it or upon its property, and (ii) all legal claims which, if
unpaid, might by law become a lien upon its property; provided, however, that
neither any Credit Party nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim which is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually obtained by
companies engaged in similar businesses of comparable size and financial
strength and owning similar properties in the same general areas in which such
Credit Party or such Subsidiary operates, or, to the extent such Credit Party or
Subsidiary deems it reasonably prudent to do so, through its own program of
self-insurance.

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each Material Subsidiary to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises, except as otherwise permitted
under this Agreement; provided that no such Person shall be required to preserve
any right or franchise with respect to which the Board of Directors of such
Person has determined that the preservation thereof is no longer desirable in
the conduct of the business of such Person and that the loss thereof is not
disadvantageous in any material respect to any Credit Party or the Lenders.

(f) Visitation Rights. At any reasonable time and from time to time, permit the
Administrative Agent or any of the Lenders or any agents or representatives
thereof, on not less than five Business Days’ notice (which notice shall be
required only so long as no Default shall be occurred and be continuing), to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, such Credit Party or any of its Subsidiaries,
and to discuss the affairs, finances and accounts of the Credit Parties and
their respective Subsidiaries with any of their respective officers and with
their independent certified public accountants; subject, however, in all cases
to the imposition of such conditions as the affected Credit Party or Subsidiary
shall deem necessary based on reasonable considerations of safety and security
and provided that so long as no Default or Event of Default shall have occurred
and be continuing, each Lender will be limited to one visit each year.

(g) Keeping of Books. (i) Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all material financial transactions and the assets and business of each
of the Credit Parties and each of their respective Subsidiaries, and
(ii) maintain, and cause each of its Subsidiaries to maintain, a system of
accounting established and administered in accordance with generally accepted
accounting principles consistently applied.

 

56



--------------------------------------------------------------------------------

(h) Reporting Requirements. Deliver to the Administrative Agent for distribution
to the Lenders:

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Guarantor (or, if
earlier, concurrently with the filing thereof with the Securities and Exchange
Commission or any national securities exchange in accordance with applicable law
or regulation), commencing with the fiscal quarter ending March 31, 2017,
balance sheets and cash flow statements of the Guarantor and its Consolidated
Subsidiaries in comparative form as of the end of such quarter and statements of
income, statements of common shareholders’ equity of the Guarantor and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year of the Guarantor and ending with the end of such quarter, each
prepared in accordance with generally accepted accounting principles
consistently applied, subject to normal year-end audit adjustments, certified by
the chief financial officer of the Guarantor.

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Guarantor (or, if earlier, concurrently with the filing
thereof with the Securities and Exchange Commission or any national securities
exchange in accordance with applicable law or regulation), commencing with the
fiscal year ended December 31, 2016, a copy of the audit report for such year
for the Guarantor and its Consolidated Subsidiaries containing balance sheets
and cash flow statements of the Guarantor and its Consolidated Subsidiaries and
statements of income, statements of common shareholders’ equity of the Guarantor
and its Consolidated Subsidiaries for such year prepared in accordance with
generally accepted accounting principles consistently applied as reported on by
independent certified public accountants of recognized national standing
acceptable to the Required Lenders, which audit was conducted by such accounting
firm in accordance with generally accepted auditing standards;

(iii) concurrently with the delivery of financial statements pursuant to
clauses (i) and (ii) above or the notice relating thereto contemplated by the
final sentence of this Section 5.01(h), a certificate of a senior financial
officer of each of the Guarantor and the Borrower (A) to the effect that no
Default or Event of Default has occurred and is continuing (or, if any Default
or Event of Default has occurred and is continuing, describing the same in
reasonable detail and describing the action that the Guarantor or the Borrower,
as the case may be, has taken and proposes to take with respect thereto), and
(B) in the case of the certificate relating to the Guarantor, setting forth
calculations, in reasonable detail, establishing Borrower’s compliance, as at
the end of such fiscal quarter, with the financial covenant contained in
Article VII;

(iv) as soon as possible and in any event within five days after the occurrence
of each Default or Event of Default continuing on the date of such statement, a
statement of the chief financial officer of the Borrower setting forth details
of such Event of Default or event and the action which the Borrower has taken
and proposes to take with respect thereto;

 

57



--------------------------------------------------------------------------------

(v) promptly after the sending or filing thereof, copies of all reports which
the Guarantor sends to its stockholders, and copies of all reports and
registration statements (other than registration statements filed on Form S-8)
that the Guarantor, the Borrower or any Subsidiary of the Guarantor or the
Borrower, files with the Securities and Exchange Commission;

(vi) promptly and in any event within 10 days after the Guarantor knows or has
reason to know that any material ERISA Event has occurred, a statement of the
chief financial officer of the Borrower describing such ERISA Event and the
action, if any, which the Guarantor or any affected ERISA Affiliate proposes to
take with respect thereto;

(vii) promptly and in any event within two Business Days after receipt thereof
by the Guarantor (or knowledge being obtained by the Guarantor of the receipt
thereof by any ERISA Affiliate), copies of each notice from the PBGC stating its
intention to terminate any Plan or to have a trustee appointed to administer any
Plan;

(viii) promptly and in any event within five Business Days after receipt thereof
by the Guarantor (or knowledge being obtained by the Guarantor of the receipt
thereof by any ERISA Affiliate) from the sponsor of a Multiemployer Plan, a copy
of each notice received by the Guarantor or any ERISA Affiliate concerning
(A) the imposition on the Guarantor or any ERISA Affiliate of material
Withdrawal Liability by a Multiemployer Plan, (B) the reorganization or
termination, within the meaning of Title IV of ERISA, of any Multiemployer Plan
or (C) the amount of liability incurred, or which may be incurred, by the
Guarantor or any ERISA Affiliate in connection with any event described in
clause (A) or (B) above;

(ix) promptly after the Guarantor has knowledge of the commencement thereof,
notice of any actions, suits and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Guarantor or any Material Subsidiary of the type
described in Section 4.01(h);

(x) promptly after the Guarantor or the Borrower knows of any change in the
rating of the Index Debt by S&P or Moody’s, a notice of such changed rating; and

(xi) such other information respecting the condition or operations, financial or
otherwise, of the Guarantor or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request.

Notwithstanding the foregoing, the Credit Parties’ obligations to deliver the
documents or information required under any of clauses (i), (ii) and (v) above
shall be deemed to be satisfied upon (x) the relevant documents or information
being publicly available on the Guarantor’s website or other publicly available
electronic medium (such as EDGAR) within the time period required by such
clause, and (y) the delivery by the Guarantor or the Borrower of notice to the
Administrative Agent for distribution to the Lenders, within the time period
required by such clause, that such documents or information are so available.

 

58



--------------------------------------------------------------------------------

(i) Use of Proceeds. Use the proceeds of the Loans and the Letters of Credit
hereunder for working capital and other general corporate purposes, and not
request any Extensions of Credit, nor use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Extension of Credit directly or
indirectly (i) for the purpose of funding, financing or facilitating any
acquisition for which the Board of Directors of the Person to be acquired (or
whose assets are to be acquired) shall have indicated publicly its opposition to
the consummation of such acquisition (which opposition has not been publicly
withdrawn), (ii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (iii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iv) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

(j) Ratings. At all times maintain ratings by both Moody’s and S&P with respect
to the Index Debt.

ARTICLE VI

NEGATIVE COVENANTS

SECTION 6.01. Negative Covenants. So long as any Lender shall have any
Commitment hereunder or any principal of any Loan, Unreimbursed LC Disbursement,
interest or fees payable hereunder shall remain unpaid or any Letter of Credit
shall remain outstanding, no Credit Party will, without the written consent of
the Required Lenders:

(a) Limitation on Liens. Create or suffer to exist, or permit any of its
Subsidiaries (other than a Utility Subsidiary) to create or suffer to exist, any
lien, security interest, or other charge or encumbrance (collectively, “Liens”)
upon or with respect to any of its properties, whether now owned or hereafter
acquired, or collaterally assign for security purposes, or permit any of its
Subsidiaries (other than a Utility Subsidiary) to so assign any right to receive
income in each case to secure or provide for or guarantee the payment of Debt
for Borrowed Money of any Person, without in any such case effectively securing,
prior to or concurrently with the creation, issuance, assumption or guaranty of
any such Debt for Borrowed Money, the Obligations (together with, if the
Guarantor shall so determine, any other Debt for Borrowed Money of or guaranteed
by the Guarantor or any of its Subsidiaries ranking equally with the Loans and
Unreimbursed LC Disbursements and then existing or thereafter created) equally
and ratably with (or prior to) such Debt for Borrowed Money; provided, however,
that the foregoing restrictions shall not apply to or prevent the creation or
existence of:

(i) (A) Liens on any property acquired, constructed or improved by the Guarantor
or any of its Subsidiaries (other than a Utility Subsidiary) after the date of
this Agreement that are created or assumed prior to, contemporaneously with, or
within 180 days after, such acquisition or completion of such construction or
improvement, to secure or provide for the payment of all or any part of the
purchase price of such property or the cost of such construction or improvement;
or (B) in addition to Liens contemplated by clauses (ii) and (iii) below, Liens
on any property existing at the time of acquisition thereof, provided that the
Liens shall not apply to any property theretofore owned by the

 

59



--------------------------------------------------------------------------------

Guarantor or any such Subsidiary other than, in the case of any such
construction or improvement, (1) unimproved real property on which the property
so constructed or the improvement is located, (2) other property (or
improvements thereon) that is an improvement to or is acquired or constructed
for specific use with such acquired or constructed property (or improvement
thereof), and (3) any rights and interests (A) under any agreements or other
documents relating to, or (B) appurtenant to, the property being so constructed
or improved or such other property;

(ii) existing Liens on any property or indebtedness of a corporation that is
merged with or into or consolidated with any Credit Party or any of its
Subsidiaries; provided that such Lien was not created in contemplation of such
merger or consolidation;

(iii) Liens on any property or indebtedness of a corporation existing at the
time such corporation becomes a Subsidiary of any Credit Party; provided that
such Lien was not created in contemplation of such occurrence;

(iv) Liens to secure Debt for Borrowed Money of a Subsidiary of a Credit Party
to a Credit Party or to another Subsidiary of the Guarantor;

(v) Liens in favor of the United States of America, any State, any foreign
country or any department, agency or instrumentality or political subdivision of
any such jurisdiction, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Debt for Borrowed Money
incurred for the purpose of financing all or any part of the purchase price of
the cost of constructing or improving the property subject to such Liens,
including, without limitation, Liens to secure Debt for Borrowed Money of the
pollution control or industrial revenue bond type;

(vi) Liens on any property (including any natural gas, oil or other mineral
property) to secure all or part of the cost of exploration, drilling or
development thereof or to secure Debt for Borrowed Money incurred to provide
funds for any such purpose;

(vii) Liens existing on the date of this Agreement;

(viii) Liens for the sole purposes of extending, renewing or replacing in whole
or in part Debt for Borrowed Money secured by any Lien referred to in the
foregoing clauses (i) through (vii), inclusive, or this clause (viii); provided,
however, that the principal amount of Debt for Borrowed Money secured thereby
shall not exceed the principal amount of Debt for Borrowed Money so secured at
the time of such extension, renewal or replacement (which, for purposes of this
limitation as it applies to a synthetic lease, shall be deemed to be (x) the
lessor’s original cost of the property subject to such lease at the time of
extension, renewal or replacement, less (y) the aggregate amount of all prior
payments under such lease allocated pursuant to the terms of such lease to
reduce the principal amount of the lessor’s investment, and borrowings by the
lessor, made to fund the original cost of the property), and that such
extension, renewal or replacement shall be limited to all or a part of the
property or indebtedness which secured the Lien so extended, renewed or replaced
(plus improvements on such property);

 

60



--------------------------------------------------------------------------------

(ix) Liens on any property or assets of a Project Financing Subsidiary, or on
any Capital Stock in a Project Financing Subsidiary, in either such case, that
secure only a Project Financing or a Contingent Guaranty that supports a Project
Financing; or

(x) Any Lien, other than a Lien described in any of the foregoing clauses (i)
through (ix), inclusive, to the extent that it secures Debt for Borrowed Money,
or guaranties thereof, the outstanding principal balance of which at the time of
creation of such Lien, when added to the aggregate principal balance of all Debt
for Borrowed Money secured by Liens incurred under this clause (x) then
outstanding, does not exceed $150,000,000.

If at any time any Credit Party or any of its Subsidiaries shall create, issue,
assume or guaranty any Debt for Borrowed Money secured by any Lien and the first
paragraph of this Section 6.01(a) requires that the Loans be secured equally and
ratably with such Debt for Borrowed Money, the Borrower shall promptly deliver
to the Administrative Agent and each Lender:

(1) a certificate of a duly authorized officer of the Borrower stating that the
covenant contained in the first paragraph of this Section 6.01(a) has been
complied with; and

(2) an opinion of counsel acceptable to the Required Lenders to the effect that
such covenant has been complied with and that all documents executed by any
Credit Party or any of its Subsidiaries in the performance of such covenant
comply with the requirements of such covenant.

(b) Mergers, Etc. Merge or consolidate with or into, or, except in a transaction
permitted under paragraph (c) of this Section, convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to any Person, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of the Guarantor (other than the Borrower) may merge or
consolidate with or transfer assets to or acquire assets from any other
Subsidiary of the Guarantor, provided that in the case of any such merger,
consolidation, or transfer of assets to which NIPSCO is a party, the continuing
or surviving Person shall be a Wholly-Owned Subsidiary of the Guarantor; and

(ii) the Borrower may merge or consolidate with, or transfer assets to, or
acquire assets from, any other Wholly-Owned Subsidiary of the Guarantor,
provided that in the case of any such merger or consolidation to which the
Borrower is not the surviving Person, or transfer of all or substantially all of
the assets of the Borrower to any other Wholly-Owned Subsidiary of the
Guarantor, immediately after giving effect thereto, (A) no Event of Default
shall have occurred and be continuing (determined, for purposes of compliance
with Article VII after giving effect to such transaction, on a pro forma basis
as if such transaction had occurred on the last day of the Guarantor’s fiscal
quarter then most recently ended), (B) such surviving Person or transferee, as
applicable,

 

61



--------------------------------------------------------------------------------

shall have assumed all of the obligations of the Borrower under and in respect
of the Credit Documents by written instrument satisfactory to the Administrative
Agent and its counsel in their reasonable discretion, accompanied by such
opinions of counsel and other supporting documents as they may reasonably
require and (C) such surviving Person or transferee, as applicable, shall be
organized under the laws of the United States or any state thereof; and

(iii) any Subsidiary of the Guarantor may merge into the Guarantor or the
Borrower or transfer assets to the Borrower or the Guarantor, provided that in
the case of any merger or consolidation of the Borrower into the Guarantor or
transfer of all or substantially all of the assets of the Borrower to the
Guarantor, immediately after giving effect thereto, (A) no Event of Default
shall have occurred and be continuing (determined, for purposes of compliance
with Article VII after giving effect to such transaction, on a pro forma basis
as if such transaction had occurred on the last day of the Guarantor’s fiscal
quarter then most recently ended) and (B) the Guarantor shall have assumed all
of the obligations of the Borrower under and in respect of the Credit Documents
by written instrument satisfactory to the Administrative Agent and its counsel
in their reasonable discretion, accompanied by such opinions of counsel and
other supporting documents as they may reasonably require; and

(iv) the Guarantor or any Subsidiary of the Guarantor may merge, or consolidate
with or transfer all or substantially all of its assets to any other Person;
provided that in each case under this clause (iii), immediately after giving
effect thereto, (A) no Event of Default shall have occurred and be continuing
(determined, for purposes of compliance with Article VII after giving effect to
such transaction, on a pro forma basis as if such transaction had occurred on
the last day of the Guarantor’s fiscal quarter then most recently ended); (B) in
the case of any such merger, consolidation or transfer of assets to which the
Borrower is a party, the Borrower shall be the continuing or surviving
corporation; (C) in the case of any such merger, consolidation, or transfer of
assets to which NIPSCO is a party, NIPSCO shall be the continuing or surviving
corporation and shall be a Wholly-Owned Subsidiary of the Guarantor; (D) in the
case of any such merger, consolidation or transfer of assets to which the
Guarantor is a party, the Guarantor shall be the continuing or surviving
corporation; and (E) the Index Debt shall be rated at least BBB- by S&P and at
least Baa3 by Moody’s.

(c) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of their respective Subsidiaries to sell, lease, transfer or
otherwise dispose of (other than in connection with a transaction authorized by
paragraph (b) of this Section) any substantial part of its assets; provided that
the foregoing shall not prohibit (i) the realization on a Lien permitted to
exist under Section 6.01(a); or (ii) any such sale, conveyance, lease, transfer
or other disposition that (A) (1) is for a price not materially less than the
fair market value of such assets, (2) would not materially impair the ability of
any Credit Party to perform its obligations under this Agreement and
(3) together with all other such sales, conveyances, leases, transfers and other
dispositions, would have no Material Adverse Effect, or (B) would not result in
the sale, lease, transfer or other disposition, in the aggregate, of more than
10% of the consolidated total assets of the Guarantor and its Subsidiaries,
determined in accordance with GAAP, on December 31, 2015.

 

62



--------------------------------------------------------------------------------

(d) Compliance with ERISA. (i) Terminate, or permit any ERISA Affiliate to
terminate, any Plan so as to result in a Material Adverse Effect or (ii) permit
to exist any occurrence of any Reportable Event (as defined in Title IV of
ERISA), or any other event or condition, that presents a material (in the
reasonable opinion of the Required Lenders) risk of such a termination by the
PBGC of any Plan, if such termination could reasonably be expected to have a
Material Adverse Effect.

(e) Certain Restrictions. Permit any of its Subsidiaries (other than, in the
case of the Guarantor, the Borrower) to enter into or permit to exist any
agreement that by its terms prohibits such Subsidiary from making any payments,
directly or indirectly, to such Credit Party by way of dividends, advances,
repayment of loans or advances, reimbursements of management or other
intercompany charges, expenses and accruals or other returns on investment, or
any other agreement that restricts the ability of such Subsidiary to make any
payment, directly or indirectly, to such Credit Party; provided that the
foregoing shall not apply to prohibitions and restrictions (i) imposed by
applicable law, (ii) (A) imposed under an agreement in existence on the date of
this Agreement, and (B) described on Schedule 6.01(e), (iii) existing with
respect to a Subsidiary on the date it becomes a Subsidiary that are not created
in contemplation thereof (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such prohibition or
restriction), (iv) contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such prohibitions or restrictions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder,
(v) imposed on a Project Financing Subsidiary in connection with a Project
Financing, or (vi) that could not reasonably be expected to have a Material
Adverse Effect.

ARTICLE VII

FINANCIAL COVENANT

So long as any Lender shall have any Commitment hereunder or any principal of
any Loan, Unreimbursed LC Disbursement, interest or fees payable hereunder shall
remain unpaid or any Letter of Credit shall remain outstanding, the Guarantor
shall maintain a Debt to Capitalization Ratio of not more than 0.70 to 1.00.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Loan or Unreimbursed LC
Disbursement when the same becomes due and payable or shall fail to pay any
interest, fees or other amounts hereunder within three Business Days after when
the same becomes due and payable; or

(b) Any representation or warranty made by any Credit Party in any Credit
Document or by any Credit Party (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect (or any
such representation or warranty that was otherwise qualified by materiality
shall prove to have been false or misleading in any respect) when made; or

 

63



--------------------------------------------------------------------------------

(c) Any Credit Party shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e), 5.01(f), 5.01(h)(other than clause
(y) of the last paragraph thereof), 5.01(i), 6.01 or Article VII; or

(d) Any Credit Party shall fail to perform or observe any term, covenant or
agreement contained in any Credit Document on its part to be performed or
observed (other than one identified in paragraph (a), (b) or (c) above) if the
failure to perform or observe such other term, covenant or agreement shall
remain unremedied for thirty days after written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or

(e) The Guarantor, the Borrower or any of their respective Subsidiaries shall
fail to pay any principal of or premium or interest on any Indebtedness
(excluding Non-Recourse Debt) which is outstanding in a principal amount of at
least $50,000,000 in the aggregate (but excluding the Loans) of the Guarantor,
the Borrower or such Subsidiary, as the case may be, when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the scheduled maturity of such Indebtedness; or any
such Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; or

(f) Any Credit Party shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Credit Party seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against any
Credit Party (but not instituted by any Credit Party), either such proceeding
shall remain undismissed or unstayed for a period of 60 days, or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, any Credit Party or for any substantial
part of its property) shall occur; or any Credit Party shall take any corporate
action to authorize any of the actions set forth above in this paragraph (f); or

(g) One or more Subsidiaries of the Guarantor (other than the Borrower) in which
the aggregate sum of (i) the amounts invested by the Guarantor and its other
Subsidiaries in the aggregate, by way of purchases of Capital Stock, Capital
Leases, loans or otherwise, and (ii) the amount of recourse, whether contractual
or as a matter of law (but excluding Non-Recourse Debt), available to creditors
of such Subsidiary or Subsidiaries against the Guarantor or any of its

 

64



--------------------------------------------------------------------------------

other Subsidiaries, is $100,000,000 or more (collectively, “Substantial
Subsidiaries”) shall generally not pay their respective debts as such debts
become due, or shall admit in writing their respective inability to pay their
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against Substantial
Subsidiaries seeking to adjudicate them bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of them or their respective debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for them or for any substantial part of
their respective property and, in the case of any such proceeding instituted
against Substantial Subsidiaries (but not instituted by the Guarantor or any
Subsidiary of the Guarantor), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, the Substantial Subsidiaries or for any substantial part of their
respective property) shall occur; or Substantial Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
paragraph (g); or

(h) Any judgment or order for the payment of money in excess of $50,000,000
shall be rendered against the Borrower, the Guarantor or any of its other
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

(i) Any ERISA Event shall have occurred with respect to a Plan and, 30 days
after notice thereof shall have been given to the Guarantor or the Borrower by
the Administrative Agent, (i) such ERISA Event shall still exist and (ii) the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or, in the
case of a Plan with respect to which an ERISA Event described in clauses (c)
through (e) of the definition of ERISA Event shall have occurred and then exist,
the liability related thereto) is equal to or greater than $10,000,000 (when
aggregated with paragraphs (j), (k) and (l) of this Section 8.01), and a
Material Adverse Effect could reasonably be expected to occur as a result
thereof; or

(j) The Guarantor or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Guarantor and its ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $10,000,000
per annum (in either case, when aggregated with paragraphs (i), (k) and (l) of
this Section 8.01), and a Material Adverse Effect could reasonably be expected
to occur as a result thereof; or

(k) The Guarantor or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if as a result of
such reorganization or termination the aggregate annual contributions of the
Guarantor and its ERISA Affiliates to all Multiemployer

 

65



--------------------------------------------------------------------------------

Plans which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan year of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $10,000,000 (when aggregated with paragraphs (i), (j) and (l) of this
Section 8.01), and a Material Adverse Effect could reasonably be expected to
occur as a result thereof; or

(l) The Guarantor or any ERISA Affiliate shall have committed a failure
described in Section 303(k)(1) of ERISA and the amount determined under
Section 303(k)(3) of ERISA is equal to or greater than $10,000,000 (when
aggregated with paragraphs (i), (j) and (k) of this Section 8.01), and a
Material Adverse Effect could reasonably be expected to occur as a result
thereof; or

(m) Any provision of the Credit Documents shall be held by a court of competent
jurisdiction to be invalid or unenforceable against any Credit Party purported
to be bound thereby, or any Credit Party shall so assert in writing; or

(n) Any Change of Control shall occur;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitment of each Lender and the obligation of each LC Bank to
issue or maintain Letters of Credit hereunder to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request or with the
consent of the Required Lenders, by notice to the Borrower, declare all amounts
payable under this Agreement to be forthwith due and payable, whereupon all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided that in the event of an actual or deemed entry
of an order for relief with respect to any Credit Party under the Federal
Bankruptcy Code, (1) the Commitment of each Lender and the obligation of each LC
Bank to issue or maintain Letters of Credit hereunder shall automatically be
terminated and (2) all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

Notwithstanding anything to the contrary contained herein, no notice given or
declaration made by the Administrative Agent pursuant to this Section 8.01 shall
affect (i) the obligation of any LC Bank to make any payment under any
outstanding Letter of Credit issued by such LC Bank in accordance with the terms
of such Letter of Credit or (ii) the obligations of each Lender in respect of
each such Letter of Credit; provided, however, that upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent shall
at the request, or may with the consent, of the Required Lenders, upon notice to
the Borrower, require the Borrower to deposit with the Administrative Agent an
amount in the cash account (the “Cash Account”) described below equal to the
then current LC Outstandings. Such Cash Account shall at all times be free and
clear of all rights or claims of third parties. The Cash Account shall be
maintained with the Administrative Agent in the name of, and under the sole
dominion and control of, the Administrative Agent, and amounts deposited in the
Cash Account shall bear interest at a rate equal to the rate generally offered
by Barclays for deposits equal to the amount deposited by the Borrower in the
Cash Account pursuant to this Section 8.01, for a term to be agreed to between

 

66



--------------------------------------------------------------------------------

the Borrower and the Administrative Agent. If any drawings under any Letter of
Credit then outstanding or thereafter made are not reimbursed in full
immediately upon demand or, in the case of subsequent drawings, upon being made,
then, in any such event, the Administrative Agent may apply the amounts then on
deposit in the Cash Account, in such priority as the Administrative Agent shall
elect, toward the payment in full of any or all of the Borrower’s obligations
hereunder as and when such obligations shall become due and payable. Upon
payment in full, after the termination of the Letters of Credit, of all such
obligations, the Administrative Agent will repay to the Borrower any cash then
on deposit in the Cash Account.

ARTICLE IX

THE ADMINISTRATIVE AGENT

SECTION 9.01. The Administrative Agent.

(a) Each of the Lenders and each LC Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

(b) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or any of such Credit Party’s
Subsidiaries or other Affiliates thereof as if it were not the Administrative
Agent hereunder.

(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders, and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, the Guarantor or any of its other Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or, if applicable, all of the Lenders) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (1) any statement, warranty or representation made in
or in connection with this Agreement, (2) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (3) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (4) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(5) the

 

67



--------------------------------------------------------------------------------

satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent and the conformity thereof to such express requirement.

(d) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for a Credit Party) independent accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(e) The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

(f) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Credit Parties. Upon any such resignation,
the Required Lenders shall have the right, with the consent of the Borrower
(which consent shall not unreasonably be withheld), to appoint a successor,
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank, in any event
having total assets in excess of $500,000,000 and who shall serve until such
time, if any, as an Agent shall have been appointed as provided above. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 11.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

(g) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.

 

68



--------------------------------------------------------------------------------

Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

(h) No Lender identified on the signature pages of this Agreement as a “Lead
Arranger”, “Co-Documentation Agent” or “Co-Syndication Agent”, or that is given
any other title hereunder other than “LC Bank” or “Administrative Agent”, shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the generality of the foregoing, no Lender so identified as a “Lead Arranger”,
“Co-Documentation Agent” or “Co-Syndication Agent” or that is given any other
title hereunder, shall have, or be deemed to have, any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on the Lenders so identified in deciding to enter into this Agreement or
in taking or not taking action hereunder.

(i) Notwithstanding anything to the contrary herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and in the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and LC Banks; provided, however, that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Credit Documents, (ii) the LC Banks from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as LC Bank) hereunder and under the other Credit Documents, (iii) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.18(c)) or (iv) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
Bankruptcy Event relative to any Credit Party; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Credit Documents, then (A) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.01 and
(B) in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 2.18(c), any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

(j) Each Lender acknowledges and agrees that the Extensions of Credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in

 

69



--------------------------------------------------------------------------------

taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

ARTICLE X

GUARANTY

SECTION 10.01. The Guaranty.

(a) The Guarantor, as primary obligor and not merely as a surety, hereby
irrevocably, absolutely and unconditionally guarantees to the Administrative
Agent and the Lenders and each of their respective successors, endorsees,
transferees and assigns (each a “Beneficiary” and collectively, the
“Beneficiaries”) the prompt and complete payment by the Borrower, as and when
due and payable, of the Obligations, in accordance with the terms of the Credit
Documents. The provisions of this Article X are sometimes referred to
hereinafter as the “Guaranty”.

(b) The Guarantor hereby guarantees that the Obligations will be paid strictly
in accordance with the terms of the Credit Documents, regardless of any law now
or hereafter in effect in any jurisdiction affecting any such terms or the
rights of the Beneficiaries with respect thereto. The obligations and
liabilities of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of: (i) any lack of validity or enforceability of any
of the Obligations or any Credit Document, or any delay, failure or omission to
enforce or agreement not to enforce, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise of any right with
respect to the foregoing (including, in each case, without limitation, as a
result of the insolvency, bankruptcy or reorganization of any Beneficiary, the
Borrower or any other Person); (ii) any change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the Obligations,
or any other amendment or waiver of or consent to any departure from the Credit
Documents or any agreement or instrument relating thereto; (iii) any exchange or
release of, or non-perfection of any Lien on or in any collateral, or any
release, amendment or waiver of, or consent to any departure from, any other
guaranty of, or agreement granting security for, all or any of the Obligations;
(iv) any claim, set-off, counterclaim, defense or other rights that the
Guarantor may have at any time and from time to time against any Beneficiary or
any other Person, whether in connection with this Transaction or any unrelated
transaction; or (v) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any other guarantor or
surety in respect of the Obligations or the Guarantor in respect hereof.

(c) The Guaranty provided for herein (i) is a guaranty of payment and not of
collection; (ii) is a continuing guaranty and shall remain in full force and
effect until the Commitments and Letters of Credit have been terminated and the
Obligations have been paid in full in cash; and (iii) shall continue to be
effective or shall be reinstated, as the case may be, if at any time any
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be returned by any Beneficiary upon or as a result of the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or
otherwise, all as though such payment had not been made.

 

70



--------------------------------------------------------------------------------

(d) The obligations and liabilities of the Guarantor hereunder shall not be
conditioned or contingent upon the pursuit by any Beneficiary or any other
Person at any time of any right or remedy against the Borrower or any other
Person that may be or become liable in respect of all or any part of the
Obligations or against any collateral security or guaranty therefor or right of
setoff with respect thereto.

(e) The Guarantor hereby consents that, without the necessity of any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by any
Beneficiary may be rescinded by such Beneficiary and any of the Obligations
continued after such rescission.

(f) The Guarantor’s obligations under this Guaranty shall be unconditional,
irrespective of any lack of capacity of the Borrower or any lack of validity or
enforceability of any other provision of this Agreement or any other Credit
Document, and this Guaranty shall not be affected in any way by any variation,
extension, waiver, compromise or release of any or all of the Obligations or of
any security or guaranty from time to time therefor.

(g) The obligations of the Guarantor under this Guaranty shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any
proceeding or action, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, marshalling of assets, assignment for
the benefit of creditors, composition with creditors, readjustment, liquidation
or arrangement of the Borrower or any similar proceedings or actions, or by any
defense the Borrower may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding or action.
Without limiting the generality of the foregoing, the Guarantor’s liability
shall extend to all amounts and obligations that constitute the Obligations and
would be owed by the Borrower, but for the fact that they are unenforceable or
not allowable due to the existence of any such proceeding or action.

SECTION 10.02. Waivers.

(a) The Guarantor hereby unconditionally waives: (i) promptness and diligence;
(ii) notice of or proof of reliance by the Administrative Agent or the Lenders
upon this Guaranty or acceptance of this Guaranty; (iii) notice of the
incurrence of any Obligation by the Borrower or the renewal, extension or
accrual of any Obligation or of any circumstances affecting the Borrower’s
financial condition or ability to perform the Obligations; (iv) notice of any
actions taken by the Beneficiaries or the Borrower or any other Person under any
Credit Document or any other agreement or instrument relating thereto; (v) all
other notices, demands and protests, and all other formalities of every kind in
connection with the enforcement of the Obligations, of the obligations of the
Guarantor hereunder or under any other Credit Document, the omission of or delay
in which, but for the provisions of this Section 10 might constitute grounds for
relieving the Guarantor of its obligations hereunder; (vi) any requirement that
the Beneficiaries protect, secure, perfect or insure any Lien or any property
subject thereto, or exhaust any right or take any action against the Borrower or
any other Person or any collateral; and (vii) each other circumstance, other
than payment of the Obligations in full, that might otherwise result in a
discharge or exoneration of, or constitute a defense to, the Guarantor’s
obligations hereunder.

 

71



--------------------------------------------------------------------------------

(b) No failure on the part of any Beneficiary to exercise, and no delay in
exercising, any right, remedy, power or privilege hereunder or under any Credit
Document or any other agreement or instrument relating thereto shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any Credit Document or any other agreement
or instrument relating thereto preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. This Guaranty is in
addition to and not in limitation of any other rights, remedies, powers and
privileges the Beneficiaries may have by virtue of any other instrument or
agreement heretofore, contemporaneously herewith or hereafter executed by the
Guarantor or any other Person or by applicable law or otherwise. All rights,
remedies, powers and privileges of the Beneficiaries shall be cumulative and may
be exercised singly or concurrently. The rights, remedies, powers and privileges
of the Beneficiaries under this Guaranty against the Guarantor are not
conditional or contingent on any attempt by the Beneficiaries to exercise any of
their rights, remedies, powers or privileges against any other guarantor or
surety or under the Credit Documents or any other agreement or instrument
relating thereto against the Borrower or against any other Person.

(c) The Guarantor hereby acknowledges and agrees that, until the Commitments
have been terminated and all of the Obligations have been paid in full in cash,
under no circumstances shall it be entitled to be subrogated to any rights of
any Beneficiary in respect of the Obligations performed by it hereunder or
otherwise, and the Guarantor hereby expressly and irrevocably waives, until the
Commitments have been terminated and all of the Obligations have been paid in
full in cash, (i) each and every such right of subrogation and any claims,
reimbursements, right or right of action relating thereto (howsoever arising),
and (ii) each and every right to contribution, indemnification, set-off or
reimbursement, whether from the Borrower or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, and whether arising
by contract or operation of law or otherwise by reason of the Guarantor’s
execution, delivery or performance of this Guaranty.

(d) The Guarantor represents and warrants that it has established adequate means
of keeping itself informed of the Borrower’s financial condition and of other
circumstances affecting the Borrower’s ability to perform the Obligations, and
agrees that neither the Administrative Agent nor any Lender shall have any
obligation to provide to the Guarantor any information it may have, or hereafter
receive, in respect of the Borrower.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by email or telecopy, as follows:

(a) if to any Credit Party, to it at:

290 West Nationwide Boulevard

Columbus, Ohio 43215

Attention: Treasurer and Chief Risk Officer

Email: treasury@nisource.com ;

 

72



--------------------------------------------------------------------------------

with a copy to such Credit Party at:

290 West Nationwide Boulevard

Columbus, Ohio 43215

Attention: Assistant Treasurer

Email: treasury@nisource.com

801 East 86th Avenue

Merrillville, Indiana 46410

Attention: Vice President and Deputy General Counsel, Corporate and Commercial;

(b) if to the Administrative Agent, to Barclays Bank PLC at:

Loan Operations

700 Prides Crossing

Newark, Delaware 19713

Attn: Siyana Custis – Agency Services

Email: 12145455230@tls.ldsprod.com

Email: Siyana.Custis@barclays.com

with a copy to such party at:

745 Seventh Avenue

New York, NY 10019

Attn: Vanessa A. Kurbatskiy

Telecopier: (212) 526-5115

Email: Vanessa.Kurbatskiy@barclays.com

Email: ltmny@barclays.com

(c) if to Barclays as an Initial LC Bank, at:

1301 Sixth Avenue

New York Metro Campus, New York

NY 10019, USA

Attn: Letters of Credit / Dawn Townsend

Telecopier: (212) 412 5011

Email: xraletterofcredit@barclays.com

 

73



--------------------------------------------------------------------------------

(d) if to any Lender or any LC Bank (other than Barclays), to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (f) below, shall be effective as provided in said paragraph (f).

(e) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(f) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website, including an Electronic System, shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(g) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(h) Electronic Systems.

(i) The Borrower and each Lender agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) and the Credit Parties
do not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without

 

74



--------------------------------------------------------------------------------

limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party or any Credit Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) or the
Credit Parties have any liability to any Credit Party, any Lender,
Administrative Agent or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System, except to the
extent that such damages, losses or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Credit Party pursuant to any
Credit Document or the transactions contemplated therein which is distributed by
the Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

SECTION 11.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any LC Bank or any Lender
in exercising any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the LC
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Credit Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, no Extension of Credit shall be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any LC
Bank or any Lender may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, the Guarantor and the Required Lenders or by the Borrower, the
Guarantor and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or any Unreimbursed LC Disbursement or reduce the rate of interest
thereon, or reduce any fees or other amounts payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, any Unreimbursed LC
Disbursement or any interest thereon, or any fees or other amounts payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release the Guarantor from its
obligations under the Guaranty

 

75



--------------------------------------------------------------------------------

without the written consent of each Lender, (vi) waive any of the conditions
precedent to the effectiveness of this Agreement set forth in Section 3.01
without the written consent of each Lender, (vii) issue any Letter of Credit
with an expiry date, or extend the expiry date of any Letter of Credit to a
date, that is later than five days prior to the Termination Date then in effect
(or, if such day is not a Business Day, the next preceding Business Day) without
the written consent of each Lender, or (viii) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or any LC Bank hereunder without the prior written
consent of the Administrative Agent or such LC Bank, as the case may be.

SECTION 11.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the initial syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the LC Banks, including the
reasonable fees, charges and disbursements of counsel for each LC Bank, in
connection with the execution, delivery, administration, modification and
amendment of any Letters of Credit to be issued by it hereunder, and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, any LC
Bank or any Lender, including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent, any LC Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made and Letters of Credit issued hereunder, including in connection
with any workout, restructuring or negotiations in respect thereof.

(b) The Borrower shall indemnify the Administrative Agent, each Co-Syndication
Agent, each Co-Documentation Agent, each LC Bank and each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related reasonable expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transaction contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property now,
in the past or hereafter owned or operated by the Borrower, the Guarantor or any
of its other Subsidiaries, or any Environmental Liability related in any way to
the Borrower, the Guarantor or any of its other Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or

 

76



--------------------------------------------------------------------------------

any other theory, whether brought by a third party or by the Borrower or any of
its Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 11.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any LC Bank under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent or
such LC Bank such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such LC Bank in its capacity as
such.

(d) To the extent permitted by applicable law, (i) the Borrower shall not
assert, and does hereby waive, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) without limiting the rights of
indemnification of any Indemnitee set forth in this Agreement with respect to
liabilities asserted by third parties, each party hereto shall not assert, and
hereby waives, any claim against each other party, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 20 days
after written demand therefor.

SECTION 11.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby; provided that, (i) except to the extent permitted pursuant to
Section 6.01(b)(ii) and (iii), no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and each LC Bank (and any attempted assignment or transfer by a
Credit Party without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the

 

77



--------------------------------------------------------------------------------

Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) each LC Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of such Lender’s Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

 

78



--------------------------------------------------------------------------------

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code; and

(F) no assignment shall be made to any Affiliate of any Credit Party.

For the purposes of this Section 11.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person)) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Ineligible Institution” means (a) a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person), (b) a Defaulting Lender, (c) the Borrower, any of its
Subsidiaries or any of its Affiliates, or (d) a company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof.

Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and other Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive (absent manifest
error), and the Borrower, the Administrative Agent, the LC Banks and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire

 

79



--------------------------------------------------------------------------------

(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(e) Any Lender may, without the consent of or notice to the Borrower, any LC
Bank or the Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”), other than an Ineligible Institution, in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Guarantor and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the requirements and limitations therein (it being understood
that the documentation required under Section 2.17(e) and (f) shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant agrees to be subject to the provisions of
Section 2.19 as through it were an assignee under paragraph (b) of this Section.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.l5 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.

 

 

80



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, to a Federal Reserve Bank or any central
bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

81



--------------------------------------------------------------------------------

SECTION 11.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower and the Guarantor herein and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit. The provisions of Sections 2.15,
2.16, 2.17, 10.01(c)(iii) and 11.03 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

SECTION 11.06. Counterparts; Integration; Effectiveness; Electronic Execution.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the commitment letter relating to the credit facility provided hereby (to the
extent provided therein) and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of an original executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 11.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each LC Bank or any Affiliate thereof is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such LC
Bank or such Affiliate to or for the credit or the account of any Credit Party
against any of and all the Obligations now or hereafter existing under this
Agreement or any other Credit

 

82



--------------------------------------------------------------------------------

Document held by such Lender or such LC Bank, irrespective of whether or not
such Lender or such LC Bank shall have made any demand under this Agreement or
any other Credit Document and although such obligations of the Credit Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such LC Bank different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.20 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the LC Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each LC Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such LC Bank
or their respective Affiliates may have. Each Lender and LC Bank agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Credit Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any LC Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement against any Credit Party or its
properties in the courts of any jurisdiction.

(c) Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

83



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) actual or prospective counterparty (or its advisors) to any swap or
derivative transaction or any credit insurance provider, in each case, relating
to the Borrower and its obligations, (g) with the consent of the Borrower,
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any LC Bank or any Lender on a nonconfidential basis from
a source other than a Credit Party or any Subsidiary of a Credit Party or (i) on
a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder. For the purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary of a Credit Party relating to a Credit Party or any Subsidiary of
a Credit Party or its respective businesses, other than any such information
that is available to the Administrative

 

84



--------------------------------------------------------------------------------

Agent, any LC Bank or any Lender on a nonconfidential basis prior to disclosure
by any Credit Party or any Subsidiary of a Credit Party; provided that, in the
case of information received from any Credit Party or any Subsidiary of a Credit
Party after the Effective Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the Co-Documentation Agents, the Co-Syndication Agents,
the Arrangers and the Lenders in connection with the administration of this
Agreement, the other Loan Documents, and the Commitments.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 11.13. USA PATRIOT Act. Each Lender hereby notifies the Credit Parties
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Credit Parties, which information
includes the name and address of the Credit Parties and other information that
will allow such Lender to identify the Credit Parties in accordance with the
Act.

 

85



--------------------------------------------------------------------------------

SECTION 11.14. Acknowledgments. Each of the Guarantor and the Borrower hereby
acknowledges that:

(a) it has been advised by and consulted with its own legal, accounting,
regulatory and tax advisors (to the extent it deemed appropriate) in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;

(b) neither any Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to the Guarantor or the Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between any Arranger, the Administrative Agent and the Lenders, on
one hand, and the Guarantor and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor, and, to the fullest
extent permitted by law, each of the Guarantor and the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby;

(c) it is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; and

(d) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Administrative Agent and the Lenders or among the Guarantor, the
Borrower and the Lenders.

SECTION 11.15. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NISOURCE FINANCE CORP., as Borrower By:  

/s/ Shawn Anderson

  Name: Shawn Anderson   Title: Treasurer and Chief Risk Officer Federal Tax
Identification Number: 35-2105468 NISOURCE INC., as Guarantor By:  

/s/ Shawn Anderson

  Name: Shawn Anderson   Title: Treasurer and Chief Risk Officer Federal Tax
Identification Number: 35-2108964

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender, as an LC Bank and as Administrative Agent By:  

/s/ Craig J. Malloy

  Name: Craig J. Malloy   Title: Director

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and as an LC Bank By:  

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title: Authorized Signatory By:  

/s/ Kelly Heimrich

  Name: Kelly Heimrich   Title: Authorized Signatory

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as an LC Bank By:  

/s/ Nancy R. Barwig

  Name: Nancy R. Barwig   Title: Credit Risk Director

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBUISHI UFJ, LTD., as a Lender and as an LC Bank By:  

/s/ Maria Ferradás

  Name: Maria Ferradás   Title: Director

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and as an LC Bank By:  

/s/ Richard D. Rivera

  Name: Richard D. Rivera   Title: Vice President

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL ASSOCIATION, as a Lender and as an LC Bank By:  

/s/ Keith Luettel

  Name: Keith Luettel   Title: Director

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By:  

/s/ C. Brock Taylor

  Name: C. Brock Taylor   Title: Regional Vice President

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Margaret Halleland

  Name: Margaret Halleland   Title: Vice President

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Theodore Sheen

  Name: Theodore Sheen   Title: Director BNP PARIBAS, as a Lender By:  

/s/ Karima Omar

  Name: Karima Omar   Title: Vice President

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Josh Rosenthal

  Name: Josh Rosenthal   Title: Authorized Signatory

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

KEY BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Benjamin C. Cooper

  Name: Benjamin C. Cooper   Title: Vice President

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ David Lim

  Name: David Lim   Title: Authorized Signatory

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.., as a Lender By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Thomas E. Redmond

  Name: Thomas E. Redmond   Title: Managing Director

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Frank Lambrinos

  Name: Frank Lambrinos   Title: Authorized Signatory

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ David Dewar

  Name: David Dewar   Title: Director

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ John Di Legge

  Name: John Di Legge   Title: Vice President

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Eric J. Cosgrove

  Name: Eric J. Cosgrove   Title: Senior Vice President

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

NATIONAL COOPERATIVE SERVICES CORPORATION, as a Lender By:  

/s/ Paula Z. Kramp

  Name: Paula Z. Kramp   Title: Assistant Secretary Treasurer

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Mark W. Rogers

  Name: Mark W. Rogers   Title: Vice President

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Peter Kakoules

  Name: Peter Kakoules   Title: Vice President

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the Credit Documents executed in connection therewith and
will not be a party to this Agreement. BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW
YORK BRANCH, as a Departing Lender By  

/s/ Brian Crowley

Name:   Brian Crowley Title:   Managing Director By  

/s/ Mauricio Benitez

Name:   Mauricio Benitez Title:   Director

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the Credit Documents executed in connection therewith and
will not be a party to this Agreement. FIFTH THIRD BANK, as a Departing Lender
By  

/s/ Mark Stapleton

Name:   Mark Stapleton Title:   Vice President

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

Annex A

PRICING GRID

The “Applicable Rate” for any day with respect to any Eurodollar Loan, ABR Loan,
Facility Fee or LC Risk Participation Fee, as the case may be, is the percentage
set forth below in the applicable row under the column corresponding to the
Status that exists on such day:

 

Status

   Level I      Level II      Level III      Level IV      Level V  

Eurodollar Revolving Loans (basis points)

     90         100         107.5         127.5         147.5   

ABR Loans (basis points)

     0         0         7.5         27.5         47.5   

Facility Fee (basis points)

     10         12.5         17.5         22.5         27.5   

LC Risk Participation Fee (basis points)

     90         100         107.5         127.5         147.5   

For purposes of this Pricing Grid, the following terms have the following
meanings (as modified by the provisos below):

“Level I Status” exists at any date if, at such date, the Index Debt is rated
either A or higher by S&P or A2 or higher by Moody’s.

“Level II Status” exists at any date if, at such date, the Index Debt is rated
either A- by S&P or A3 by Moody’s.

“Level III Status” exists at any date if, at such date, the Index Debt is rated
either BBB+ by S&P or Baa1 by Moody’s.

“Level IV Status” exists at any date if, at such date, the Index Debt is rated
either BBB by S&P or Baa2 by Moody’s.

“Level V Status” exists at any date if, at such date, the Index Debt is rated
either BBB- by S&P or lower or Baa3 by Moody’s or lower, or, no other Status
exists.

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.

The credit ratings to be utilized for purposes of this Pricing Grid are those
assigned to the Index Debt, and any rating assigned to any other debt security
of the Borrower shall be disregarded. The rating in effect at any date is that
in effect at the close of business on such date.

Provided, that the applicable Status shall change as and when the applicable
Index Debt ratings change.

 

Annex A-1



--------------------------------------------------------------------------------

Provided further, that if the Index Debt is split-rated, the applicable Status
shall be determined on the basis of the higher of the two ratings then
applicable; provided further, that, if the Index Debt is split-rated by two or
more levels, the applicable Status shall instead be determined on the basis of
the rating that is one level below the higher of the two ratings then
applicable.

Provided further, that if both Moody’s and S&P, or their successors as
applicable, shall have ceased to issue or maintain such ratings, then the
applicable Status shall be Level V.

 

Annex A-2



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Fourth Amended and Restated Revolving Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:  

 

  2.   Assignee:  

 

      [and is an Affiliate/Approved Fund of [identify Lender]1] 3.  
Borrower(s):  

NiSource Finance Corp., an Indiana corporation

  4.   Administrative Agent:   Barclays Bank PLC, as the administrative agent
under the Credit Agreement

 

 

1  Select as applicable.



--------------------------------------------------------------------------------

5.   Credit Agreement:    The Fourth Amended and Restated Revolving Credit
Agreement dated as of November 28, 2016 among NiSource Finance Corp., as
borrower, NiSource Inc., a Delaware corporation, as guarantor, the Lenders
parties thereto, Barclays Bank PLC, as Administrative Agent, and the other
agents parties thereto 6.   Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans for all

Lenders

   Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans2  

$            

   $                           % 

$        

   $                           % 

$            

   $                           % 

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: BARCLAYS BANK PLC, as Administrative Agent and LC
Bank By:  

 

  Title:

 

 

2  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

Consented to: [                    ], as LC Bank By:  

 

  Title: [NISOURCE FINANCE CORP., as Borrower]3 By:  

 

  Title:

 

 

3  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(h) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF SCHIFF HARDIN LLP

[See Attached.]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING LOAN BORROWING REQUEST

REVOLVING LOAN BORROWING REQUEST

Date:             ,         

To: Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, New York 10019

Attn: Justin Snell

Telecopier: (917) 522-0569

Telephone: (212) 320-0708

Email: justin.snell@barclays.com

Email: xrausloanops5@barclays.com

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Revolving Credit
Agreement dated as of November 28, 2016 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), between NiSource Finance Corp., an
Indiana corporation (the “Borrower”), NiSource Inc., as guarantor, the Lenders
party thereto, Barclays Bank PLC, as the Administrative Agent, and the other
parties thereto.

The Borrower hereby requests a Revolving Borrowing, as follows:

 

  1. In the aggregate amount of $        .

 

  2. On             , 20     (a Business Day).

 

  3. Comprised of [an ABR] [a Eurodollar] Borrowing.

 

  [4. With an Interest Period of      months.]4

 

  [4][5]. The Borrower’s account to which funds are to be disbursed is:

Account Number:                     

Location:                     

This Borrowing Request and the Revolving Borrowing requested herein comply with
the Agreement, including Sections 2.01(a), 2.02, and 3.02 of the Agreement.

[Signature Page Follows.]

 

 

4  Insert if a Eurodollar Borrowing.



--------------------------------------------------------------------------------

NISOURCE FINANCE CORP. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LC CREDIT EXTENSION REQUEST

LC CREDIT EXTENSION REQUEST

Date:             ,         

To: [                    ],

as LC Bank

[                    ]

cc: Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, New York 10019

Attn: Justin Snell

Telecopier: (917) 522-0569

Telephone: (212) 320-0708

Email: justin.snell@barclays.com

Email: xrausloanops5@barclays.com

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Revolving Credit
Agreement dated as of November 28, 2016 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), between NiSource Finance Corp., an
Indiana corporation (the “Borrower”), NiSource Inc., as guarantor, the Lenders
party thereto, Barclays Bank PLC, as the Administrative Agent, and the other
parties thereto.

The Borrower hereby requests a Letter of Credit extension by the LC Bank listed
above, as follows:

1. [An issuance of a new Letter of Credit in the amount of $[        ]] [an
amendment to existing Letter of Credit No. [                    ] issued by such
LC Bank].

2. On             , 20     (a Business Day).

This request for Letter of Credit extension complies with the Agreement,
including Sections 2.04, and 3.02 of the Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

NISOURCE FINANCE CORP. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF REVOLVING NOTE

REVOLVING NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Fourth Amended and Restated Revolving Credit
Agreement dated as of November 28, 2016 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), between the Borrower, NiSource Inc., as
guarantor, the Lenders party thereto, Barclays Bank PLC, as the Administrative
Agent, and the other parties thereto. The Borrower promises to pay interest on
the aggregate unpaid principal amount of each Revolving Loan from time to time
made by the Lender to the Borrower under the Agreement from the date of such
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s office
pursuant to the terms of the Agreement. If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Agreement.

This Revolving Note is one of the promissory notes referred to in
Section 2.10(e) of the Agreement, is one of the Credit Documents, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Revolving Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature Page Follows.]



--------------------------------------------------------------------------------

NISOURCE FINANCE CORP. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest

Paid This

Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     

                     

 

                     

 

                     

 

                     

 

                     

 

                     

 

                     



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INTEREST ELECTION REQUEST

INTEREST ELECTION REQUEST

Date:             ,         

To: Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, New York 10019

Attn: Justin Snell

Telecopier: (917) 522-0569

Telephone: (212) 320-0708

Email: justin.snell@barclays.com

Email: xrausloanops5@barclays.com

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Revolving Credit
Agreement, dated as of November 28, 2016 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), between NiSource Finance Corp., an
Indiana corporation (the “Borrower”), NiSource Inc., as guarantor, the Lenders
party thereto, Barclays Bank PLC, as the Administrative Agent, and the other
parties thereto.

This Interest Election Request is delivered to you pursuant to Section 2.06 of
the Agreement and relates to the following:

1. ☐ A conversion of a Borrowing ☐ A continuation of a Borrowing (select one).

2. In the aggregate principal amount of $        .

3. which Borrowing is being maintained as a [ABR Revolving Borrowing]
[Eurodollar Revolving Borrowing with an Interest Period ending on             ,
20    ].

4. (select relevant election)

☐ If such Borrowing is a Eurodollar Revolving Borrowing, such Borrowing shall be
continued as a Eurodollar Revolving Borrowing having an Interest Period of
[    ] months.

☐ If such Borrowing is a Eurodollar Revolving Borrowing, such Borrowing shall be
converted to an ABR Revolving Borrowing.

☐ If such Borrowing is an ABR Revolving Borrowing, such Borrowing shall be
converted to a Eurodollar Revolving Borrowing having an Interest Period of
[    ] months.

5. Such election to be effective on             , 20     (a Business Day).



--------------------------------------------------------------------------------

This Interest Election Request and the election made herein comply with the
Agreement, including Section 2.06 of the Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

NISOURCE FINANCE CORP. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PREPAYMENT NOTICE

PREPAYMENT NOTICE

Date:             ,         

To: Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, New York 10019

Attn: Justin Snell

Telecopier: (917) 522-0569

Telephone: (212) 320-0708

Email: justin.snell@barclays.com

Email: xrausloanops5@barclays.com

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Revolving Credit
Agreement, dated as of November 28, 2016 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), between NiSource Finance Corp., an
Indiana corporation (the “Borrower”), NiSource Inc., as guarantor, the Lenders
party thereto, Barclays Bank PLC, as the Administrative Agent, and the other
parties thereto.

This Prepayment Notice is delivered to you pursuant to Section 2.11 of the
Agreement. The Borrower hereby gives notice of a prepayment of Loans as follows:

1. (select Type(s) of Loans)

☐ ABR Revolving Loans in the aggregate principal amount of $        .

☐ Eurodollar Revolving Loans with an Interest Period ending             , 20    
in the aggregate principal amount of $        .

2. On             , 20     (a Business Day).

This Prepayment Notice and prepayment contemplated hereby comply with the
Agreement, including Section 2.11 of the Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

NISOURCE FINANCE CORP. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Revolving Credit
Agreement dated as of November 28, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), between NiSource
Finance Corp., an Indiana corporation (the “Borrower”), NiSource Inc., as
guarantor, the Lenders party thereto and Barclays Bank PLC, as the
Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Revolving Credit
Agreement dated as of November 28, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), between NiSource
Finance Corp., an Indiana corporation (the “Borrower”), NiSource Inc., as
guarantor, the Lenders party thereto and Barclays Bank PLC, as the
Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Revolving Credit
Agreement dated as of November 28, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), between NiSource
Finance Corp., an Indiana corporation (the “Borrower”), NiSource Inc., as
guarantor, the Lenders party thereto and Barclays Bank PLC, as the
Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Fourth Amended and Restated Revolving Credit
Agreement dated as of November 28, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), between NiSource
Finance Corp., an Indiana corporation (the “Borrower”), NiSource Inc., as
guarantor, the Lenders party thereto and Barclays Bank PLC, as the
Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 20[    ]

 

2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
November 28, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), between NiSource Finance Corp., an
Indiana corporation (the “Borrower”), NiSource Inc., as guarantor, the Lenders
party thereto and Barclays Bank PLC, as the Administrative Agent (the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitments under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitments pursuant to such Section 2.22;
and

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[        ], thereby making the total amount of its
Commitments equal to $[        ].

2. The Borrower hereby represents and warrants that the conditions precedent set
forth in Section 3.02(a) and (e) of the Credit Agreement are satisfied on and as
of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

  Name:   Title:

 

Accepted and agreed to as of the date first written above: NISOURCE FINANCE
CORP. By:  

 

Name:   Title:   Acknowledged as of the date first written above:

BARCLAYS BANK PLC

as Administrative Agent

By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
November 28, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), between NiSource Finance Corp., an
Indiana corporation (the “Borrower”), NiSource Inc., as guarantor, the Lenders
party thereto and Barclays Bank PLC, as the Administrative Agent (the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.22 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[        ].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]



--------------------------------------------------------------------------------

4. The Borrower hereby represents and warrants that the conditions precedent set
forth in Section 3.02(a) and (e) of the Credit Agreement are satisfied on and as
of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

  Name:   Title:

 

Accepted and agreed to as of the date first written above: NISOURCE FINANCE
CORP. By:  

 

Name:   Title:   Acknowledged as of the date first written above:

BARCLAYS BANK PLC

as Administrative Agent

By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

Schedule 2.01

(Fourth Amended and Restated Revolving Credit Agreement)

Names, Addresses, Allocation of Aggregate Commitment, and Applicable Percentages
of Banks

 

Bank Name

  

Domestic Lending

Office

  

Eurodollar Lending

Office

   Commitment      Applicable
Percentage   Barclays Bank PLC   

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

  

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

   $ 115,000,000         6.2162 %  JPMorgan Chase Bank, N.A.    On file with the
Administrative Agent    On file with the Administrative Agent    $ 115,000,000
        6.2162 %  The Bank of Tokyo-Mitsubishi UFJ, Ltd.    On file with the
Administrative Agent    On file with the Administrative Agent    $ 115,000,000
        6.2162 %  Citigroup Global Markets, Inc.    On file with the
Administrative Agent    On file with the Administrative Agent    $ 115,000,000
        6.2162 %  Credit Suisse AG, Cayman Islands Branch    On file with the
Administrative Agent    On file with the Administrative Agent    $ 115,000,000
        6.2162 %  Wells Fargo Bank, National Association    On file with the
Administrative Agent    On file with the Administrative Agent    $ 115,000,000
        6.2162 %  CoBank, ACB    On file with the Administrative Agent    On
file with the Administrative Agent    $ 97,500,000         5.2703 %  Bank of
America, N.A.    On file with the Administrative Agent    On file with the
Administrative Agent    $ 85,000,000         4.5946 %  The Bank of Nova Scotia
   On file with the Administrative Agent    On file with the Administrative
Agent    $ 85,000,000         4.5946 % 

 

4



--------------------------------------------------------------------------------

Bank Name

  

Domestic Lending

Office

  

Eurodollar Lending

Office

   Commitment      Applicable
Percentage   BNP Paribas    On file with the Administrative Agent    On file
with the Administrative Agent    $ 85,000,000         4.5946 %  Goldman Sachs
Bank USA    On file with the Administrative Agent    On file with the
Administrative Agent    $ 85,000,000         4.5946 %  KeyBank National
Association    On file with the Administrative Agent    On file with the
Administrative Agent    $ 85,000,000         4.5946 %  Mizuho Bank, Ltd.    On
file with the Administrative Agent    On file with the Administrative Agent    $
85,000,000         4.5946 %  Morgan Stanley Bank, N.A.    On file with the
Administrative Agent    On file with the Administrative Agent    $ 85,000,000   
     4.5946 %  The Northern Trust Company    On file with the Administrative
Agent    On file with the Administrative Agent    $ 85,000,000         4.5946 % 
PNC Bank, National Association    On file with the Administrative Agent    On
file with the Administrative Agent    $ 85,000,000         4.5946 %  Royal Bank
of Canada    On file with the Administrative Agent    On file with the
Administrative Agent    $ 85,000,000         4.5946 %  U.S. Bank National
Association    On file with the Administrative Agent    On file with the
Administrative Agent    $ 85,000,000         4.5946 %  The Bank of New York
Mellon    On file with the Administrative Agent    On file with the
Administrative Agent    $ 42,500,000         2.2973 %  The Huntington National
Bank    On file with the Administrative Agent    On file with the Administrative
Agent    $ 42,500,000         2.2973 %  National Cooperative Services
Corporation    On file with the Administrative Agent    On file with the
Administrative Agent    $ 42,500,000         2.2973 %          

 

 

    

 

 

 

TOTAL

         $ 1,850,000,000         100 %          

 

 

    

 

 

 

 

5



--------------------------------------------------------------------------------

SCHEDULE 2.04

EXISTING LETTERS OF CREDIT

 

LETTER OF

CREDIT NO.

   ISSUER   

APPLICANT

  

BENEFICIARY

   OUTSTANDING
BALANCE  

SB-00116

   Barclays    NiSource Inc.    Travelers Indemnity Company    $ 1,550,000.00   

SB-00246

   Barclays    NiSource Inc.    LIBERTY MUTUAL INSURANCE COMPANY    $ 165,000.00
  

SB-00399

   Barclays    Nisource Finance Corp    Ace America Insurance Company    $
9,973,024.00   

SB-01624

   Barclays    Nisource Finance Corp    Ace America Insurance Company    $
3,000,000.00   

 

6



--------------------------------------------------------------------------------

SCHEDULE 6.01(e)

EXISTING AGREEMENTS

Receivables Purchase Agreements and Receivables Sales Agreements of (a) Columbia
Gas of Ohio Receivables Corporation, (b) Columbia Gas of Pennsylvania
Receivables Corporation, (c) NIPSCO Accounts Receivables Corporation, and
(d) any renewal, modification, extension or replacement of the above, in each
case, to provide for receivables financings upon terms and conditions not
materially more restrictive on Guarantor and its Subsidiaries, taken as a whole,
than the terms and conditions of such renewed, modified, extended or replaced
facility.

 

7